THIRD AMENDED AND RESTATED FINANCING AND SECURITY AGREEMENT

THIS THIRD AMENDED AND RESTATED FINANCING AND SECURITY AGREEMENT (this
“Agreement”) is made as of the 25th day of January, 2010, by and among ARGON ST,
INC., a Delaware corporation, formerly known as SensyTech, Inc., a Delaware
corporation (“Argon”), COHERENT SYSTEMS INTERNATIONAL, LLC, a Delaware limited
liability company (“Coherent”; Argon and Coherent are collectively and jointly
and severally referred to herein as the “Borrower”) and BANK OF AMERICA, N. A.,
a national banking association (the “Lender”).

RECITALS

A. The Borrower and the Lender have previously executed a Second Amended and
Restated Financing and Security Agreement dated as of February 28, 2002, as
modified pursuant to (i) a First Amendment to Second Amended and Restated
Financing and Security Agreement dated as of February 28, 2003, (ii) a Second
Amendment to Second Amended and Restated Financing and Security Agreement dated
as of March 31, 2003, (iii) a Third Amendment to Second Amended and Restated
Financing and Security Agreement dated as of February 28, 2004, (iv) a Fourth
Amendment to Second Amended and Restated Financing and Security Agreement dated
as of February 28, 2006, (v) a Fifth Amendment to Second Amended and Restated
Financing and Security Agreement dated as of March 31, 2006, and (vi) a Sixth
Amendment to Second Amended and Restated Financing and Security Agreement dated
as of February 28, 2008 (collectively, the “Prior Financing Agreement”) pursuant
to which the Lender has extended various credit facilities to the Borrower.

B. The Borrower has requested that the Lender amend and restate the Prior
Financing Agreement to (i) extend credit facilities consisting of a revolving
credit facility in the maximum principal amount of Forty Million Dollars
($40,000,000) including a letter of credit facility as part of that revolving
credit facility and (ii) make a guidance line facility in the maximum principal
amount of Twenty Million Dollars ($20,000,000).

C. The Lender is willing to so amend and restate the Prior Financing Agreement
and continue to make the credit facilities available to the Borrower upon the
terms and subject to the conditions set forth in this Agreement.

AGREEMENTS

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereby
agree as follows:

ARTICLE I
DEFINITIONS



      Section 1.1 Certain Defined Terms.

As used in this Agreement, the terms defined in the Preamble and Recitals hereto
shall have the respective meanings specified therein, and the following terms
shall have the following meanings:

“Account” individually and “Accounts” collectively mean all presently existing
or hereafter acquired or created accounts, accounts receivable, health-care
insurance receivables, contract rights, notes, drafts, instruments, acceptances,
chattel paper, leases and writings evidencing a monetary obligation or a
security interest in, or a lease of, goods, all rights to payment of a monetary
obligation or other consideration under present or future contracts (including,
without limitation, all rights (whether or not earned by performance) to receive
payments under presently existing or hereafter acquired or created letters of
credit), or by virtue of property that has been sold, leased, licensed, assigned
or otherwise disposed of, services rendered or to be rendered, loans and
advances made or other considerations given, by or set forth in or arising out
of any present or future chattel paper, note, draft, lease, acceptance, writing,
bond, insurance policy, instrument, document or general intangible, and all
extensions and renewals of any thereof, all rights under or arising out of
present or future contracts, agreements or general interest in goods which gave
rise to any or all of the foregoing, including all commercial tort claims, other
claims or causes of action now existing or hereafter arising in connection with
or under any agreement or document or by operation of law or otherwise, all
collateral security of any kind (including, without limitation, real property
mortgages and deeds of trust) Supporting Obligations, letter-of-credit rights
and letters of credit given by any Person with respect to any of the foregoing,
all books and records in whatever media (paper, electronic or otherwise)
recorded or stored, with respect to any or all of the foregoing and all
equipment and general intangibles necessary or beneficial to retain, access
and/or process the information contained in those books and records, and all
Proceeds of the foregoing.

“Account Debtor” means any Person who is obligated on a Receivable and “Account
Debtors” mean all Persons who are obligated on the Receivables.

“ACH Transactions” means any cash management or related services including the
automatic clearing house transfer of funds by the Lender for the account of the
Borrower pursuant to agreement or overdrafts.

“Additional Borrower” means each Person that has executed and delivered an
Additional Borrower Joinder Supplement that has been accepted and approved by
the Lender.

“Additional Borrower Joinder Supplement” means an Additional Borrower Joinder
Supplement in substantially the form attached hereto as EXHIBIT F, with the
blanks appropriately completed and executed and delivered by the Additional
Borrower, Argon and Coherent.

“Adjustment Date” has the meaning described in Section 8.5 (Assignments by
Lender).

“Administrative Fees” has the meaning described in Section 2.3.3 (Administrative
Fees).

“Affiliate” means, with respect to any designated Person, any other Person,
(a) directly or indirectly controlling, directly or indirectly controlled by, or
under direct or indirect common control with the Person designated, (b) directly
or indirectly owning or holding five percent (5%) or more of any equity interest
in such designated Person, or (c) five percent (5%) or more of whose stock or
other equity interest is directly or indirectly owned or held by such designated
Person. For purposes of this definition, the term “control” (including with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities or other equity interests or by
contract or otherwise.

“Agreement” means this Third Amended and Restated Financing and Security
Agreement, as amended, restated, supplemented or otherwise modified in writing
in accordance with the provisions of Section 8.2 (Amendments; Waivers).

“Assets” means at any date all assets that, in accordance with GAAP consistently
applied, should be classified as assets on a balance sheet of the Borrower.

“Assignee” means any Person to which the Lender assigns all or any portion of
its interests under this Agreement, any Commitment, and any Loan, in accordance
with the provisions of Section 8.5 (Assignments by Lender), together with any
and all successors and assigns of such Person; “Assignees” means the collective
reference to all Assignees.

“Bankruptcy Code” means Title 11 of the United States Code, as amended from time
to time, and any successor Laws.

“BBA LIBOR Daily Floating Rate” shall mean a fluctuating rate of interest per
annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as selected by the Bank from time to time) as determined
for each banking day at approximately 11:00 a.m. London time two (2) London
Banking Days prior to the date in question, for U.S. Dollar deposits (for
delivery on the first day of such interest period) with a one month term, as
adjusted from time to time in the Bank’s sole discretion for reserve
requirements, deposit insurance assessment rates and other regulatory costs.

“Borrower” or “Borrowers” means the “Borrower” as defined in the preamble of
this Agreement and each Additional Borrower.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the State are authorized or required to close.

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.

“Capital Lease” means with respect to any Person any lease of real or personal
property, for which the related Lease Obligations have been or should be, in
accordance with GAAP consistently applied, capitalized on the balance sheet of
that Person.

“Cash Equivalents” means (a) securities with maturities of one year or less from
the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit with
maturities of one (1) year or less from the date of acquisition of, or money
market accounts maintained with, the Lender, any Affiliate of the Lender, or any
other domestic commercial bank having capital and surplus in excess of One
Hundred Million Dollars ($100,000,000.00) or such other domestic financial
institutions or domestic brokerage houses to the extent disclosed to, and
approved by, the Lender and (c) commercial paper of a domestic issuer rated at
least either A-1 by Standard & Poor’s Corporation (or its successor) or P-1 by
Moody’s Investors Service, Inc. (or its successor) with maturities of six
(6) months or less from the date of acquisition.

“Chattel Paper” means a record or records (including, without limitation,
electronic chattel paper) that evidence both a monetary obligation and a
security interest in specific goods, a security interest in specific goods and
software used in the goods, or a lease of specific goods; all Supporting
Obligations with respect thereto; any returned, rejected or repossessed goods
and software covered by any such record or records and all proceeds (in any form
including, without limitation, accounts, contract rights, documents, chattel
paper, instruments and general intangibles) of such returned, rejected or
repossessed goods; and all Proceeds of the foregoing.

“Closing Date” means the Business Day, in any event not later than January   ,
2010, on which the Lender shall be satisfied that the conditions precedent set
forth in Section 5.1 (Conditions to Initial Advance) have been fulfilled or
otherwise waived by the Lender.

“Collateral” means all property of the Borrower subject from time to time to the
Liens of this Agreement, any of the Security Documents and/or any of the other
Financing Documents, together with any and all Proceeds thereof.

“Collateral Account” has the meaning described in Section 2.1.5 (The Collateral
Account).

“Collateral Disclosure List” has the meaning described in Section 3.3
(Collateral Disclosure List).

“Collection” means each check, draft, cash, money, instrument, item, and other
remittance in payment or on account of payment of the Accounts or otherwise with
respect to any Collateral, including, without limitation, cash proceeds of any
returned, rejected or repossessed goods, the sale or lease of which gave rise to
an Account, and other proceeds of Collateral; and “Collections” means the
collective reference to all of the foregoing.

“Commitment” means the Revolving Credit Commitment.

“Committed Amount” means the Revolving Credit Committed Amount.

“Compliance Certificate” means a periodic Compliance Certificate described in
Section 6.1.1 (Financial Statements).

“Commonly Controlled Entity” means an entity, whether or not incorporated, which
is under common control with the Borrower within the meaning of Section 414(b)
or (c) of the Internal Revenue Code.

“Copyrights” means and includes, in each case whether now existing or hereafter
arising, all of the Borrower’s rights, title and interest in and to (a) all
copyrights, rights and interests in copyrights, works protectable by copyright,
copyright registrations, copyright applications, and all renewals of any of the
foregoing, (b) all income, royalties, damages and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past, current or future infringements of any of the
foregoing, (c) the right to sue for past, present and future infringements of
any of the foregoing, and (d) all rights corresponding to any of the foregoing
throughout the world.

“Credit Facility” means the Revolving Credit Facility or the Letter of Credit
Facility, as the case may be, and “Credit Facilities” means collectively the
Revolving Credit Facility or the Letter of Credit Facility and any and all other
credit facilities now or hereafter extended under or secured by this Agreement.

“Default” means an event which, with the giving of notice or lapse of time, or
both, could or would constitute an Event of Default under the provisions of this
Agreement.

“Documents” means all documents of title or receipts, whether now existing or
hereafter acquired or created, and all Proceeds of the foregoing.

“EBITDA” means as to the Borrower for any period of determination thereof, the
sum of (a) the net profit (or loss) determined in accordance with GAAP, plus
(b) interest and taxes for such period, plus (c) depreciation and amortization
of assets for such period.

“Enforcement Costs” means all expenses, charges, costs and fees whatsoever
(including, without limitation, reasonable outside and allocated in-house
counsel attorney’s fees and expenses) of any nature whatsoever paid or incurred
by or on behalf of the Lender in connection with (a) any or all of the
Obligations, this Agreement and/or any of the other Financing Documents, (b) the
creation, perfection, collection, maintenance, preservation, defense,
protection, realization upon, disposition, sale or enforcement of all or any
part of the Collateral, this Agreement or any of the other Financing Documents,
including, without limitation, those costs and expenses more specifically
enumerated in Section 3.6 (Costs) and/or Section 8.10 (Enforcement Costs), and
(c) the monitoring, administration, processing and/or servicing of any or all of
the Obligations, the Financing Documents, and/or the Collateral.

“Equipment” means all equipment, machinery, computers, chattels, tools, parts,
machine tools, furniture, furnishings, fixtures and supplies of every nature,
presently existing or hereafter acquired or created and wherever located,
whether or not the same shall be deemed to be affixed to real property, and all
of such types of property leased by the Borrower and all of the Borrower’s
rights and interests with respect thereto under such leases (including, without
limitation, options to purchase), together with all accessions, additions,
fittings, accessories, special tools, and improvements thereto and substitutions
therefore and all parts and equipment which may be attached to or which are
necessary or beneficial for the operation, use and/or disposition of such
personal property, all licenses, warranties, franchises and General Intangibles
related thereto or necessary or beneficial for the operation, use and/or
disposition of the same, together with all Accounts, Chattel Paper, Instruments
and other consideration received by the Borrower on account of the sale, lease
or other disposition of all or any part of the foregoing, and together with all
rights under or arising out of present or future Documents and contracts
relating to the foregoing and all Proceeds of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Event of Default” has the meaning described in ARTICLE VII (Default and Rights
and Remedies).

“Facilities” means the collective reference to the loan, letter of credit,
interest rate protection, foreign exchange risk, cash management, and other
credit facilities now or hereafter provided to the Borrower by the Lender or any
of its Affiliates.

“Fees” means the collective reference to each fee payable to the Lender under
the terms of this Agreement or under the terms of any of the other Financing
Documents.

“Financing Documents” means at any time collectively this Agreement, the Notes,
the Security Documents, the Letter of Credit Documents, and any other
instrument, agreement or document previously, simultaneously or hereafter
executed and delivered by the Borrower, any Guarantor and/or any other Person,
singly or jointly with another Person or Persons, evidencing, securing,
guarantying or in connection with this Agreement, any Note, any of the Security
Documents, any of the Facilities, and/or any of the Obligations.

“Funded Debt” means all outstanding liabilities for borrowed money and other
interest-bearing liabilities, including current and long-term debt, issued
letters of credit, Capital Leases and Subordinated Indebtedness.

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

“General Intangibles” means all general intangibles of every nature, whether
presently existing or hereafter acquired or created, and without implying any
limitation of the foregoing, further means all books and records, commercial
tort claims, other claims (including without limitation all claims for income
tax and other refunds), payment intangibles, Supporting Obligations, choses in
action, claims, causes of action in tort or equity, contract rights, judgments,
customer lists, software, Patents, Trademarks, licensing agreements, rights in
intellectual property, goodwill (including goodwill of the Borrower’s business
symbolized by and associated with any and all Trademarks, trademark licenses,
Copyrights and/or service marks), royalty payments, licenses, letter-of-credit
rights, letters of credit, contractual rights, the right to receive refunds of
unearned insurance premiums, rights as lessee under any lease of real or
personal property, literary rights, Copyrights, service names, service marks,
logos, trade secrets, amounts received as an award in or settlement of a suit in
damages, deposit accounts, interests in joint ventures, general or limited
partnerships, or limited liability companies or partnerships, rights in
applications for any of the foregoing, books and records in whatever media
(paper, electronic or otherwise) recorded or stored, with respect to any or all
of the foregoing, all Supporting Obligations with respect to any of the
foregoing, and all Equipment and General Intangibles necessary or beneficial to
retain, access and/or process the information contained in those books and
records, and all Proceeds of the foregoing.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any department, agency or instrumentality thereof.

“Government Contracts” means any contract direct or indirect with the United
States or with any state or political subdivision thereof or any department,
agency or instrumentality of the United States, or any state or political
subdivision thereof.

“Guidance Line Commitment” means the agreement of the Lender relating to the
making of the Guidance Loan and advances thereunder subject to and in accordance
with the provisions of this Agreement. The use of the term “Commitment” or the
like (whether as part of a defined term or otherwise) in this Agreement is for
convenience only and shall not be deemed to imply any limitation on the
discretionary nature of the Guidance Line Facility.

“Guidance Line Availability Period” means the period of time from the Closing
Date to the Guidance Line Expiration Date.

“Guidance Line Amount” has the meaning described in Section 2.4.1 (Guidance Line
Facility).

“Guidance Line Expiration Date” means February 28, 2012.

“Guidance Line Facility” means the facility established by Lender pursuant to
Section 2.4.1 (Guidance Line Facility).

“Guidance Line Note” has the meaning described in Section 2.4.3 (Guidance Line
Note).

“Guidance Line Termination Date” means the earlier of (a) the Guidance Line
Expiration Date or (b) the date on which the Guidance Line Commitment is
terminated pursuant to 7.2 (Remedies) or otherwise.

“Guidance Loan” has the meaning described in Section 2.5.1 (Guidance Line
Facility).

“Guidance Loan Optional Prepayment” and “Guidance Loan Optional Prepayments”
have the meanings described in Section 2.4.4 (Optional Prepayment of Guidance
Loan).

“Hazardous Materials” means (a) any “hazardous waste” as defined by the Resource
Conservation and Recovery Act of 1976, as amended from time to time, and
regulations promulgated thereunder; (b) any “hazardous substance” as defined by
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended from time to time, and regulations promulgated thereunder; (c)
any substance the presence of which on any property now or hereafter owned,
acquired or operated by the Borrower is prohibited by any Law similar to those
set forth in this definition; and (d) any other substance which by Law requires
special handling in its collection, storage, treatment or disposal.

“Hazardous Materials Contamination” means the contamination (whether presently
existing or occurring after the date of this Agreement) by Hazardous Materials
of any property owned, operated or controlled by the Borrower or for which the
Borrower has responsibility, including, without limitation, improvements,
facilities, soil, ground water, air or other elements on, or of, any property
now or hereafter owned, acquired or operated by the Borrower, and any other
contamination by Hazardous Materials for which the Borrower is, or is claimed to
be, responsible.

“Indebtedness” of a Person means at any date the total liabilities of such
Person at such time determined in accordance with GAAP consistently applied.

“Instrument” means a negotiable instrument or any other writing which evidences
a right to payment of a monetary obligation and is not itself a security
agreement or lease and is of a type that in the ordinary course of business is
transferred by delivery with any necessary endorsement or assignment, and all
Supporting Obligations with respect to any of the foregoing and all Proceeds
with respect to any of the foregoing.

“Interest Payment Date” is defined in Section 2.5.2.

“Interest Rate” is defined in Section 2.5.1.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the Income Tax Regulations issued and proposed to be issued
thereunder.

“Inventory” means all goods of the Borrower and all right, title and interest of
the Borrower in and to all of its now owned and hereafter acquired goods and
other personal property furnished under any contract of service or intended for
sale or lease, including, without limitation, all raw materials,
work-in-process, finished goods and materials and supplies of any kind, nature
or description which are used or consumed in the Borrower’s business or are or
might be used in connection with the manufacture, packing, shipping,
advertising, selling or finishing of such goods and other personal property and
all licenses, warranties, franchises, General Intangibles, personal property and
all documents of title or documents relating to the same, together with all
Accounts, Chattel Paper, Instruments and other consideration received by any
Borrower on account of the sale, lease or other disposition of all or any part
of the foregoing, and together with all rights under or arising out of present
or future Documents and contracts relating to the foregoing and all Proceeds of
the foregoing.

“Investment Property” means a security, whether certificated or uncertificated,
security entitlement, securities account, commodity contract or commodity
account and all Proceeds of, and Supporting Obligations with respect to, the
foregoing.

“Item of Payment” means each check, draft, cash, money, instrument, item, and
other remittance in payment or on account of payment of the Receivables or
otherwise with respect to any Collateral, including, without limitation, cash
proceeds of any returned, rejected or repossessed goods, the sale or lease of
which gave rise to a Receivable, and other proceeds of Collateral; and “Items of
Payment” means the collective reference to all of the foregoing.

“Laws” means all ordinances, statutes, rules, regulations, orders, injunctions,
writs, or decrees of any Governmental Authority.

“Lease Obligations” of a Person means for any period the rental commitments of
such Person for such period under leases for real and/or personal property (net
of rent from subleases thereof, but including taxes, insurance, maintenance and
similar expenses which such Person, as the lessee, is obligated to pay under the
terms of said leases, except to the extent that such taxes, insurance,
maintenance and similar expenses are payable by sublessees), including rental
commitments under Capital Leases.

“Letter of Credit” and “Letters of Credit” shall have the meanings described in
Section 2.2.1 (Letters of Credit).

“Letter of Credit Agreement” means the collective reference to each letter of
credit application and agreement substantially in the form of the Lender’s then
standard form of application for letter of credit or such other form as may be
approved by the Lender, executed and delivered by the Borrower in connection
with the issuance of a Letter of Credit, as the same may from time to time be
amended, restated, supplemented or modified and “Letter of Credit Agreements”
means all of the foregoing in effect at any time and from time to time.

“Letter of Credit Cash Collateral Account” has the meaning described in
Section 2.2.3 (Terms of Letters of Credit).

“Letter of Credit Documents” means any and all drafts under or purporting to be
under a Letter of Credit, any Letter of Credit Agreement, and any other
instrument, document or agreement executed and/or delivered by the Borrower or
any other Person under, pursuant to or in connection with a Letter of Credit or
any Letter of Credit Agreement.

“Letter of Credit Facility” means the facility established pursuant to
Section 2.2 (Letter of Credit Facility).

“Letter of Credit Fee” and “Letter of Credit Fees” have the meanings described
in Section 2.2.2 (Letter of Credit Fees).

“Letter of Credit Obligations” means all Obligations of the Borrower with
respect to the Letters of Credit and the Letter of Credit Agreements.

“Letter-of-credit right” means a right to payment or performance under a letter
of credit, whether or not the beneficiary has demanded or is at the time
entitled to demand payment or performance.

“Letter of Credit Sublimit” has the meaning described in Section 2.2.1 (Letters
of Credit).

“Liabilities” means at any date all liabilities that in accordance with GAAP
consistently applied should be classified as liabilities on a consolidated
balance sheet of the Borrower and its Subsidiaries.

“Lien” means any mortgage, deed of trust, deed to secure debt, grant, pledge,
security interest, assignment, encumbrance, judgment, lien, financing statement,
hypothecation, provision in any instrument or other document for confession of
judgment, cognovit or other similar right or other remedy, claim, charge,
control over or interest of any kind in real or personal property securing any
indebtedness, duties, obligations, and liabilities owed to, or claimed to be
owed to, a Person, all whether perfected or unperfected, avoidable or
unavoidable, based on the common law, statute or contract or otherwise,
including, without limitation, any conditional sale or other title retention
agreement, any lease in the nature thereof, and the filing of or agreement to
give any financing statement under the Uniform Commercial Code of any
jurisdiction, excluding the precautionary filing of any financing statement by
any lessor in a true lease transaction, by any bailor in a true bailment
transaction or by any consignor in a true consignment transaction under the
Uniform Commercial Code of any jurisdiction or the agreement to give any
financing statement by any lessee in a true lease transaction, by any bailee in
a true bailment transaction or by any consignee in a true consignment
transaction.

“Loan” means each of the Revolving Loan or the Guidance Line Facility, as the
case may be, and “Loans” means the collective reference to the Revolving Loan
and the Guidance Line Facility.

“Loan Notice” has the meaning described in Section 2.1.2 (Procedure for Making
Advances).

“Lockbox” has the meaning described in Section 2.1.5 (The Collateral Account).

“London Banking Day” is a day on which banks in London are open for business and
dealing in offshore dollars.

“Multi-employer Plan” means a Plan that is a Multi-employer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Worth” means as to the Borrower at any date the excess of (a) the Assets,
over (b) the Liabilities less the non-current portion of Subordinated
Indebtedness”.

“Note” means the Revolving Credit Note, and “Notes” means collectively the
Revolving Credit Note and any other promissory note which may from time to time
evidence all or any portion of the Obligations.

“Obligations” means all present and future indebtedness, duties, obligations,
and liabilities, whether now existing or contemplated or hereafter arising, of
the Borrower to the Lender under, arising pursuant to, in connection with and/or
on account of the provisions of this Agreement, each Note, each Security
Document, and/or any of the other Financing Documents, the Loan, any Swap
Contract and/or any of the Facilities including, without limitation, the
principal of, and interest on, each Note, late charges, the Fees, Enforcement
Costs, and prepayment fees (if any), letter of credit reimbursement obligations,
letter of credit fees or fees charged with respect to any guaranty of any letter
of credit; also means all other present and future indebtedness, duties,
obligations, and liabilities, whether now existing or contemplated or hereafter
arising, of the Borrower to the Lender or its Affiliates of any nature
whatsoever regardless of whether such indebtedness, duties, obligations and
liabilities be direct, indirect, primary, secondary, joint, several, joint and
several, fixed or contingent; and also means any and all renewals, extensions,
substitutions, amendments, restatements and rearrangements of any such
indebtedness, duties, obligations and liabilities.

“Outstanding Letter of Credit Obligations” has the meaning described in
Section 2.2.3 (Terms of Letters of Credit).

“Patents” means and includes, in each case whether now existing or hereafter
arising, all of the Borrower’s rights, title and interest in and to (a) any and
all patents and patent applications, (b) any and all inventions and improvements
described and claimed in such patents and patent applications, (c) reissues,
divisions, continuations, renewals, extensions and continuations-in-part of any
patents and patent applications, (d) income, royalties, damages, claims and
payments now or hereafter due and/or payable under and with respect to any
patents or patent applications, including, without limitation, damages and
payments for past and future infringements, (e) rights to sue for past, present
and future infringements of patents, and (f) all rights corresponding to any of
the foregoing throughout the world.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Permitted Liens” means: (a) Liens for Taxes which are not delinquent or which
the Lender has determined in the exercise of its sole and absolute discretion
(i) are being diligently contested in good faith and by appropriate proceedings,
and such contest operates to suspend collection of the contested Taxes and
enforcement of a Lien, (ii) the Borrower has the financial ability to pay, with
all penalties and interest, at all times without materially and adversely
affecting the Borrower, and (iii) are not, and will not be with appropriate
filing, the giving of notice and/or the passage of time, entitled to priority
over any Lien of the Lender; (b) deposits or pledges to secure obligations under
workers’ compensation, social security or similar laws, or under unemployment
insurance in the ordinary course of business; (c) Liens securing the
Obligations; (d) judgment Liens to the extent the entry of such judgment does
not constitute a Default or an Event of Default under the terms of this
Agreement or result in the sale or levy of, or execution on, any of the
Collateral; and (e) such other Liens, if any, as are set forth on
Schedule 4.1.19 attached hereto and made a part hereof.

“Permitted Uses” means to finance the performance of the Borrower’s Government
Contracts, to support the issuance of commercial and standby letters of credit,
the Borrower’s short term working capital purposes and for financing future
acquisitions of companies under the acquisition parameters outlined in EXHIBIT
G.

“Person” means and includes an individual, a corporation, a partnership, a joint
venture, a limited liability company or partnership, a trust, an unincorporated
association, a Governmental Authority, or any other organization or entity.

“Plan” means any pension plan that is covered by Title IV of ERISA and in
respect of which the Borrower or a Commonly Controlled Entity is an “employer”
as defined in Section 3 of ERISA.

“Post-Default Rate” means the Interest Rate, plus four percent (4%) per annum.

“Post-Expiration Date Letter of Credit” and “Post-Expiration Date Letters of
Credit” have the meanings described in Section 2.2.3 (Terms of Letters of
Credit).

“Prepayment” means a Revolving Loan Mandatory Prepayment, a Revolving Loan
Optional Prepayment, as the case may be, and “Prepayments” mean collectively all
Revolving Loan Mandatory Prepayments and all Revolving Loan Optional
Prepayments.

“Proceeds” has the meaning described in the Uniform Commercial Code as in effect
from time to time.

“Receivable” means one of the Borrower’s now owned and hereafter owned, acquired
or created Accounts, Chattel Paper, General Intangibles and Instruments; and
“Receivables” means all of the Borrower’s now or hereafter owned, acquired or
created Accounts, Chattel Paper, General Intangibles and Instruments, and all
Proceeds thereof.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations thereunder.

“Registered Organization” means an organization organized solely under the law
of a single state or the United States and as to which the state or the United
States must maintain a public record showing the organization to have been
organized.

“Responsible Officer” means the chief executive officer of the Borrower or the
president of the Borrower or, with respect to financial matters, the chief
financial officer of the Borrower.

“Revolving Credit Commitment” means the agreement of the Lender relating to the
making of the Revolving Loan and advances thereunder subject to and in
accordance with the provisions of this Agreement.

“Revolving Credit Commitment Period” means the period of time from the Closing
Date to the Business Day preceding the Revolving Credit Termination Date.

“Revolving Credit Committed Amount” has the meaning described in Section 2.1.1
(Revolving Credit Facility).

“Revolving Credit Expiration Date” means February 28, 2012.

“Revolving Credit Facility” means the facility established by the Lender
pursuant to Section 2.1.1 (Revolving Credit Facility).

“Revolving Credit Note” has the meaning described in Section 2.1.3 (Revolving
Credit Note).

“Revolving Credit Termination Date” means the earlier of (a) the Revolving
Credit Expiration Date, or (b) the date on which the Revolving Credit Commitment
is terminated pursuant to 7.1.18 (Remedies) or otherwise.

“Revolving Credit Unused Line Fee” and “Revolving Credit Unused Line Fees” have
the meanings described in Section 2.1.7 (Revolving Credit Unused Line Fee).

“Revolving Loan” has the meaning described in Section 2.1.1 (Revolving Credit
Facility).

“Revolving Loan Account” has the meaning described in Section 2.1.6 (Revolving
Loan Account).

“Revolving Loan Mandatory Prepayment” and “Revolving Loan Mandatory Prepayments”
have the meanings described in Section 2.1.6 (Mandatory Prepayments of Revolving
Loan).

“Revolving Loan Optional Prepayment” and “Revolving Loan Optional Prepayments”
have the meanings described in Section 2.1.4 (Optional Prepayment of Revolving
Loan).

“Security Documents” means collectively any assignment, pledge agreement,
security agreement, mortgage, deed of trust, deed to secure debt, financing
statement and any similar instrument, document or agreement under or pursuant to
which a Lien is now or hereafter granted to, or for the benefit of, the Lender
on any real or personal property of any Person to secure all or any portion of
the Obligations, all as the same may from time to time be amended, restated,
supplemented or otherwise modified.

“Security Procedures” means the rules, policies and procedures adopted and
implemented by the Lender and its Affiliates at any time and from time to time
with respect to security procedures and measures relating to electronic funds
transfers, all as the same may be amended, restated, supplemented, terminated,
or otherwise modified at any time and from time to time by the Lender in its
sole and absolute discretion.

“State” means the Commonwealth of Virginia.

“Subordinated Indebtedness” means all Indebtedness, incurred at any time by the
Borrower, which is in amounts, subject to repayment terms, and subordinated to
the Obligations, as set forth in one or more written agreements, all in form and
substance satisfactory to the Lender in its sole and absolute discretion.

“Subsidiary” means any corporation the majority of the voting shares of which at
the time are owned directly by the Borrower and/or by one or more Subsidiaries
of the Borrower.

“Supporting Obligation” means a letter-of-credit right, secondary obligation or
obligation of a secondary obligor or that supports the payment or performance of
an account, chattel paper, a document, a general intangible, an instrument or
investment property.

“Swap Contract” means any document, instrument or agreement between the Borrower
and Lender or any affiliate of Lender, now existing or entered into in the
future, relating to an interest rate swap transaction, forward rate transaction,
interest rate cap, floor or collar transaction, any similar transaction, any
option to enter into any of the foregoing, and any combination of the foregoing,
which agreement may be oral or in writing, including, without limitation, any
master agreement relating to or governing any or all of the foregoing and any
related schedule or confirmation, each as amended from time to time.

“Taxes” means all taxes and assessments whether general or special, ordinary or
extraordinary, or foreseen or unforeseen, of every character (including all
penalties or interest thereon), which at any time may be assessed, levied,
confirmed or imposed by any Governmental Authority on the Borrower or any of its
properties or assets or any part thereof or in respect of any of its franchises,
businesses, income or profits.

“Trademarks” means and includes in each case whether now existing or hereafter
arising, all of the Borrower’s rights, title and interest in and to (a) any and
all trademarks (including service marks), trade names and trade styles, and
applications for registration thereof and the goodwill of the business
symbolized by any of the foregoing, (b) any and all licenses of trademarks,
service marks, trade names and/or trade styles, whether as licensor or licensee,
(c) any renewals of any and all trademarks, service marks, trade names, trade
styles and/or licenses of any of the foregoing, (d) income, royalties, damages
and payments now or hereafter due and/or payable with respect thereto,
including, without limitation, damages, claims, and payments for past, present
and future infringements thereof, (e) rights to sue for past, present and future
infringements of any of the foregoing, including the right to settle suits
involving claims and demands for royalties owing, and (f) all rights
corresponding to any of the foregoing throughout the world.

“Uniform Commercial Code” means, unless otherwise provided in this Agreement,
the Uniform Commercial Code as adopted by and in effect from time to time in the
State or in any other jurisdiction, as applicable.

“Wholly Owned Subsidiary” means any domestic United States corporation all the
shares of stock of all classes of which (other than directors’ qualifying
shares) at the time are owned directly or indirectly by the Borrower and/or by
one or more Wholly Owned Subsidiaries of the Borrower.

“Wire Transfer Procedures” means the rules, policies and procedures adopted and
implemented by the Lender and its Affiliates at any time and from time to time
with respect to electronic funds transfers, including, without limitation, the
Security Procedures, all as the same may be amended, restated, supplemented,
terminated or otherwise modified at any time and from time to time by the Lender
in its sole and absolute discretion.



      Section 1.2 Accounting Terms and Other Definitional Provisions.

Unless otherwise defined herein, as used in this Agreement and in any
certificate, report or other document made or delivered pursuant hereto,
accounting terms not otherwise defined herein, and accounting terms only partly
defined herein, to the extent not defined, shall have the respective meanings
given to them under GAAP, as consistently applied to the applicable Person. All
terms used herein which are defined by the Uniform Commercial Code shall have
the same meanings as assigned to them by the Uniform Commercial Code unless and
to the extent varied by this Agreement. The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and article, section, subsection, schedule and exhibit references are
references to articles, sections or subsections of, or schedules or exhibits to,
as the case may be, this Agreement unless otherwise specified. As used herein,
the singular number shall include the plural, the plural the singular and the
use of the masculine, feminine or neuter gender shall include all genders, as
the context may require. Reference to any one or more of the Financing Documents
shall mean the same as the foregoing may from time to time be amended, restated,
substituted, extended, renewed, supplemented or otherwise modified.

ARTICLE II
THE CREDIT FACILITIES

              Section 2.1   The Revolving Credit Facility.             2.1.1    
Revolving Credit Facility.
           
 

Subject to and upon the provisions of this Agreement, the Lender establishes a
revolving credit facility in favor of the Borrower. The aggregate of all
advances under the Revolving Credit Facility is sometimes referred to in this
Agreement as the “Revolving Loan”.

The principal amount of Forty Million Dollars ($40,000,000) is the “Revolving
Credit Committed Amount”. If at any time the unpaid principal balance of the
Revolving Loan exceeds the Revolving Credit Committed Amount in effect from time
to time, the Borrower shall pay such excess to the Lender ON DEMAND.

During the Revolving Credit Commitment Period, the Borrower may request advances
under the Revolving Credit Facility in accordance with the provisions of this
Agreement; provided that after giving effect to the Borrower’s request the
aggregate outstanding principal balance of the Revolving Loan and all Letter of
Credit Obligations would not exceed the Revolving Credit Committed Amount.

Unless sooner paid, the unpaid Revolving Loan, together with interest accrued
and unpaid thereon, and all other Obligations shall be due and payable in full
on the Revolving Credit Expiration Date.



  2.1.2   Procedure for Making Advances Under the Revolving Loan; Lender
Protection Loans.

The Borrower may borrow under the Revolving Credit Facility on any Business Day.
Advances under the Revolving Loan shall be deposited to a demand deposit account
of the Borrower with the Lender (or an Affiliate of the Lender) or shall be
otherwise applied as directed by the Borrower, which direction the Lender may
require to be in writing. Not later than 12:00 noon. (Eastern Time) on the date
of the requested borrowing, the Borrower shall give the Lender oral or written
notice (a “Loan Notice”) of the amount and (if requested by the Lender) the
purpose of the requested borrowing. Any oral Loan Notice shall be confirmed in
writing by the Borrower within three (3) Business Days after the making of the
requested advance under the Revolving Loan. Each Loan Notice shall be
irrevocable.

In addition, the Borrower hereby irrevocably authorizes the Lender at any time
and from time to time, without further request from or notice to the Borrower,
to make advances under the Revolving Loan, which the Lender, in its sole and
absolute discretion, deems necessary or appropriate to protect the interests of
the Lender, including, without limitation, advances and reserves under the
Revolving Loan made to cover debit balances in the Revolving Loan Account,
principal of, and/or interest on, any Loan, the Obligations (including, without
limitation, any Letter of Credit Obligations), and/or Enforcement Costs, prior
to, on, or after the termination of other advances under this Agreement,
regardless of whether the outstanding principal amount of the Revolving Loan
that the Lender may advance or reserve hereunder exceeds the Revolving Credit
Committed Amount.



  2.1.3   Revolving Credit Note.

The obligation of the Borrower to pay the Revolving Loan, with interest, shall
be evidenced by a promissory note (as from time to time extended, amended,
restated, supplemented or otherwise modified, the “Revolving Credit Note”)
substantially in the form of EXHIBIT “A” attached hereto and made a part hereof,
with appropriate insertions. The Revolving Credit Note shall be dated as of the
Closing Date, shall be payable to the order of the Lender at the times provided
in the Revolving Credit Note, and shall be in the principal amount of the
Revolving Credit Committed Amount. The Borrower acknowledges and agrees that, if
the outstanding principal balance of the Revolving Loan outstanding from time to
time exceeds the face amount of the Revolving Credit Note, the excess shall bear
interest at the Post-Default Rate for the Revolving Loan and shall be payable,
with accrued interest, ON DEMAND. The Revolving Credit Note shall not operate as
a novation of any of the Obligations or nullify, discharge, or release any such
Obligations or the continuing contractual relationship of the parties hereto in
accordance with the provisions of this Agreement.



  2.1.4   Optional Prepayments of Revolving Loan.

The Borrower shall have the option, at any time and from time to time, to prepay
(each a “Revolving Loan Optional Prepayment” and collectively the “Revolving
Loan Optional Prepayments”) the Revolving Loan, in whole or in part without
premium or penalty.



  2.1.5   The Collateral Account.

If so directed by the Lender, the Borrower will deposit, or cause to be
deposited, all Items of Payment to a bank account designated by the Lender and
from which the Lender alone has power of access and withdrawal (the “Collateral
Account”). Each deposit shall be made not later than the next Business Day after
the date of receipt of the Items of Payment. The Items of Payment shall be
deposited in precisely the form received, except for the endorsements of the
Borrower where necessary to permit the collection of any such Items of Payment,
the Borrower hereby agreeing to make such endorsement. In the event the Borrower
fails to do so, the Lender is hereby authorized by the Borrower to make the
endorsement in the name of the Borrower. Prior to such a deposit, the Borrower
will not commingle any Items of Payment with any of the Borrower’s other funds
or property, but will hold them separate and apart in trust and for the account
of the Lender.

In addition, if so directed by the Lender, the Borrower shall direct the mailing
of all Items of Payment from its Account Debtors to a post-office box designated
by the Lender, or to such other additional or replacement post-office boxes
pursuant to the request of the Lender from time to time (collectively, the
“Lockbox”). The Lender shall have unrestricted and exclusive access to the
Lockbox.

The Borrower hereby authorizes the Lender to inspect all Items of Payment,
endorse all Items of Payment in the name of the Borrower, and deposit such Items
of Payment in the Collateral Account. The Lender reserves the right, exercised
in its sole and absolute discretion from time to time, to provide to the
Collateral Account credit prior to final collection of an Item of Payment and to
disallow credit for any Item of Payment which is unsatisfactory to the Lender.
In the event Items of Payment are returned to the Lender for any reason
whatsoever, the Lender may, in the exercise of its discretion from time to time,
forward such Items of Payment a second time. Any returned Items of Payment shall
be charged back to the Collateral Account, the Revolving Loan Account, or other
account, as appropriate.

The Lender will apply the whole or any part of the collected funds credited to
the Collateral Account against the Revolving Loan (or with respect to Items of
Payment that are not proceeds of Accounts or after a Default or Event of
Default, against any of the Obligations) or credit such collected funds to a
depository account of the Borrower with the Lender (or an Affiliate of the
Lender), the order and method of such application to be in the reasonable
discretion of the Lender.



  2.1.6   Revolving Loan Account.

The Lender will establish and maintain a loan account on its books (the
“Revolving Loan Account”) to which the Lender will (a) debit (i) the principal
amount of each advance of the Revolving Loan made by the Lender hereunder as of
the date made, (ii) the amount of any interest accrued on the Revolving Loan as
and when due, and (iii) any other amounts due and payable by the Borrower to the
Lender from time to time under the provisions of this Agreement in connection
with the Revolving Loan, including, without limitation, Enforcement Costs, Fees,
late charges, and service, collection and audit fees, as and when due and
payable, and (b) credit all payments made by the Borrower to the Lender on
account of the Revolving Loan as of the date made including, without limitation,
funds credited to the Revolving Loan Account from the Collateral Account. The
Lender may debit the Revolving Loan Account for the amount of any Item of
Payment that is returned to the Lender unpaid. All credit entries to the
Revolving Loan Account are conditional and shall be readjusted as of the date
made if final and indefeasible payment is not received by the Lender in cash or
solvent credits. Any and all periodic or other statements or reconciliations,
and the information contained in those statements or reconciliations, of the
Revolving Loan Account shall be final, binding and conclusive upon the Borrower
in all respects, absent manifest error, unless the Lender receives specific
written objection thereto from the Borrower within thirty (30) Business Days
after such statement or reconciliation shall have been received by the Borrower.



  2.1.7   Revolving Credit Unused Line Fee.

The Borrower shall pay to the Lender a quarterly revolving credit facility fee
(collectively, the “Revolving Credit Unused Line Fees” and individually, a
“Revolving Credit Unused Line Fee”) in an amount equal to one quarter of one
percent (1/4%) per annum of the average daily unused portion of the Revolving
Credit Committed Amount in effect from time to time accruing during each
calendar quarter. The accrued and unpaid portion of the Revolving Credit Unused
Line Fee shall be paid by the Borrower to the Lender on the first day of each
calendar quarter, commencing on the first such date following the date hereof,
and on the Revolving Credit Termination Date.

              Section 2.2   The Letter of Credit Facility.             2.2.1    
Letters of Credit.
           
 

Subject to and upon the provisions of this Agreement, and as a part of the
Revolving Credit Commitment, the Borrower, upon the prior approval of Agent, may
obtain standby or commercial letters of credit (as the same may from time to
time be amended, supplemented or otherwise modified, each a “Letter of Credit”
and collectively the “Letters of Credit”) from Lender from time to time from the
Closing Date until the Business Day preceding the Revolving Credit Termination
Date. The Borrower will not be entitled to obtain a Letter of Credit hereunder
unless (a) after giving effect to the request, the outstanding principal balance
of the Revolving Loan and of the Letter of Credit Obligations would not exceed
the Revolving Credit Committed Amount (b) the sum of the aggregate face amount
of the then outstanding Letters of Credit (including the face amount of the
requested Letter of Credit) does not exceed Fifteen Million Dollars
($15,000,000) (the “Letter of Credit Sublimit”) and (c) the expiration date of
the requested Letter of Credit is not later than nine (9) months following the
Revolving Credit Expiration Date.



  2.2.2   Letter of Credit Fees.

Prior to or simultaneously with the opening of each Letter of Credit, and
annually thereafter, the Borrower shall pay to Lender, a letter of credit fee
(each a “Letter of Credit Fee” and collectively the “Letter of Credit Fees”) in
an amount equal to one and one-half percent (1.5%) per annum of the face amount
of said Letter of Credit at the time said Letter of Credit Fee is due. Each
Letter of Credit Fee shall be paid in advance on each anniversary of the date
the related Letter of Credit was issued. In addition, the Borrower shall pay to
the Lender any and all additional issuance, negotiation, processing, transfer or
other fees to the extent and as and when required by the provisions of any
Letter of Credit Agreement. The Lender is authorized to deduct any payment due
hereunder from the Borrower’s account #004122817025 issued by the Lender, on or
after the date any Letter of Credit Fee is due. All Letter of Credit Fees and
all such other additional fees are included in and are a part of the “Fees”
payable by the Borrower under the provisions of this Agreement and are a part of
the Obligations.



  2.2.3   Terms of Letters of Credit; Post-Expiration Date Letters of Credit.

Each Letter of Credit shall (a) be opened pursuant to a Letter of Credit
Agreement and (b) expire on a date not later than the Business Day preceding the
Revolving Credit Expiration Date; provided, however, if any Letter of Credit
does have an expiration date later than the Business Day preceding the Revolving
Credit Termination Date (each a “Post-Expiration Date Letter of Credit” and
collectively, the “Post-Expiration Date Letters of Credit”), effective as of the
Business Day preceding the Revolving Credit Termination Date and without prior
notice to or the consent of the Borrower, the Lender shall make advances under
the Revolving Loan for the account of the Borrower in the aggregate face amount
of all such Letters of Credit. The Lender shall deposit the proceeds of such
advances into one or more non-interest bearing accounts with and in the name of
the Lender and over which the Lender alone shall have exclusive power of access
and withdrawal (collectively, the “Letter of Credit Cash Collateral Account”).
The Letter of Credit Cash Collateral Account is to be held by the Lender as
additional collateral and security for any Letter of Credit Obligations relating
to the Post-Expiration Date Letters of Credit. The Borrower hereby assigns,
pledges, grants and sets over to the Lender a first priority security interest
in, and Lien on, all of the funds on deposit in the Letter of Credit Cash
Collateral Account, together with any and all Proceeds and products thereof as
additional collateral and security for the Letter of Credit Obligations relating
to the Post-Expiration Date Letters of Credit. The Borrower acknowledges and
agrees that the Lender shall be entitled to fund any draw or draft on any
Post-Expiration Date Letter of Credit from the monies on deposit in the Letter
of Credit Cash Collateral Account without notice to or consent of the Borrower
or the Lender. The Borrower further acknowledges and agrees that the Lender’s
election to fund any draw or draft on any Post-Expiration Date Letter of Credit
from the Letter of Credit Cash Collateral shall in no way limit, impair, lessen,
reduce, release or otherwise adversely affect the Borrower’s obligation to pay
any Letter of Credit Obligations under or relating to the Post-Expiration Date
Letters of Credit. At such time as all Post-Expiration Date Letters of Credit
have expired and all Letter of Credit Obligations relating to the
Post-Expiration Date Letters of Credit have been paid in full, the Lender agrees
to apply the amount of any remaining funds on deposit in the Letter of Credit
Cash Collateral Account to the then unpaid balance of the Obligations under the
Revolving Credit Facility in such order and manner as the Lender shall determine
in its sole and absolute discretion in accordance with the provisions of this
Agreement.

The aggregate face amount of all Letters of Credit at any one time outstanding
and issued by the Lender pursuant to the provisions of this Agreement,
including, without limitation, any and all Post-Expiration Date Letters of
Credit, plus the amount of any unpaid Letter of Credit Fees accrued or scheduled
to accrue thereon, and less the aggregate amount of all drafts issued under or
purporting to have been issued under such Letters of Credit that have been paid
by the Lender and for which the Lender has been reimbursed by the Borrower in
full in accordance with Section 2.2.5 (Payments of Letters of Credit) and the
Letter of Credit Agreements, and for which the Lender has no further obligation
or commitment to restore all or any portion of the amounts drawn and reimbursed,
is herein called the “Outstanding Letter of Credit Obligations”.



  2.2.4   Procedures for Letters of Credit.

The Borrower shall give the Lender written notice at least five (5) Business
Days prior to the date on which the Borrower desires the Lender to issue a
Letter of Credit. The Borrower shall give the Lender written notice at least
three (3) Business Days prior to the date on which a Letter of Credit is
requested to be opened of their request for a Letter of Credit. Such notice
shall be accompanied by a duly executed and delivered Letter of Credit
Agreement. Upon receipt of the Letter of Credit Agreement and the Letter of
Credit Fee, the Lender shall process such Letter of Credit Agreement in
accordance with its customary procedures and open such Letter of Credit on the
Business Day specified in such notice.



  2.2.5   Payments of Letters of Credit.

The Borrower hereby promises to pay to the Lender, ON DEMAND and in United
States Dollars, the following which are herein collectively referred to as the
“Current Letter of Credit Obligations”:

(a) the amount which the Lender has paid or will be required to pay under each
draft or draw on a Letter of Credit, whether such demand be in advance of the
Lender’s payment or for reimbursement for such payment;

(b) any and all reasonable charges and expenses which the Lender may pay or
incur relative to the Letter of Credit and/or such draws or drafts; and

(c) interest on the amounts described in (a) and (b) not paid by the Borrower as
and when due and payable under the provisions of (a) and (b) above from the day
the same are due and payable until paid in full at a rate per annum equal to the
then current highest rate of interest on the Revolving Loan.

In addition, the Borrower hereby promises to pay any and all other Letter of
Credit Obligations as and when due and payable in accordance with the provisions
of this Agreement and the Letter of Credit Agreements. The obligation of the
Borrower to pay Current Letter of Credit Obligations and all other Letter of
Credit Obligations shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
which the Borrower or any other account party may have or have had against the
beneficiary of such Letter of Credit, the Lender, or any other Person,
including, without limitation, any defense based on the failure of any draft or
draw to conform to the terms of such Letter of Credit, any draft or other
document proving to be forged, fraudulent or invalid, or the legality, validity,
regularity or enforceability of such Letter of Credit, any draft or other
documents presented with any draft, any Letter of Credit Agreement, this
Agreement, or any of the other Financing Documents, all whether or not the
Lender had actual or constructive knowledge of the same, and irrespective of any
Collateral, security or guarantee therefore or right of offset with respect
thereto and irrespective of any other circumstances whatsoever which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower for any Letter of Credit Obligations, in bankruptcy or
otherwise; provided, however, that the Borrower shall not be obligated to
reimburse the Lender for any wrongful payment under such Letter of Credit made
as a result of the Lender’s willful misconduct. The obligation of the Borrower
to pay the Letter of Credit Obligations shall not be conditioned or contingent
upon the pursuit by the Lender or any other Person at any time of any right or
remedy against any Person which may be or become liable in respect of all or any
part of such obligation or against any Collateral, security or guarantee
therefore or right of offset with respect thereto.

The Letter of Credit Obligations shall continue to be effective, or be
reinstated, as the case may be, if at any time payment of all or any portion of
the Letter of Credit Obligations is rescinded or must otherwise be restored or
returned by the Lender upon the insolvency, bankruptcy, dissolution, liquidation
or reorganization of any Person, or upon or as a result of the appointment of a
receiver, intervenor, or conservator of, or trustee or similar officer for, any
Person, or any substantial part of such Person’s property, all as though such
payments had not been made.



  2.2.6   Change in Law; Increased Cost.

If any change in any law or regulation or in the interpretation thereof by any
court or other Governmental Authority charged with the administration thereof
shall either (a) impose, modify or deem applicable any reserve, special deposit
or similar requirement against Letters of Credit issued by the Lender, or
(b) impose on the Lender any other condition regarding this Agreement or any
Letter of Credit, and the result of any event referred to in clauses (a) or
(b) above shall be to increase the cost to the Lender of issuing, maintaining or
extending the Letter of Credit or the cost to Lender of funding any obligation
under or in connection with the Letter of Credit, then, upon demand by the
Lender, the Borrower shall immediately pay to the Lender from time to time as
specified by the Lender, additional amounts which shall be sufficient to
compensate the Lender for such increased cost, together with interest on each
such amount from the date demanded until payment in full thereof at a rate per
annum equal to the then highest current rate of interest on the Revolving Loan.
A certificate as to such increased cost incurred by the Lender, submitted by the
Lender to the Borrower, shall be conclusive, absent manifest error.



  2.2.7   General Letter of Credit Provisions.

The Borrower hereby instructs the Lender to pay any draft complying with the
terms of any Letter of Credit irrespective of any instructions of the Borrower
to the contrary. The Borrower assumes all risks of the acts and omissions of the
beneficiary and other users of any Letter of Credit. The Lender and its
respective branches, Affiliates and/or correspondents shall not be responsible
for and the Borrower hereby indemnifies and holds the Lender and its branches,
Affiliates and/or correspondents harmless from and against all liability, loss
and expense (including reasonable attorney’s fees and costs) incurred by the
Lender and/or its respective branches, Affiliates and/or correspondents relative
to and/or as a consequence of (a) any failure by the Borrower to perform the
agreements hereunder and under any Letter of Credit Agreement, (b) any Letter of
Credit Agreement, this Agreement, any Letter of Credit and any draft, draw
and/or acceptance under or purported to be under any Letter of Credit, (c) any
action taken or omitted by the Lender and/or any of its respective branches,
Affiliates and/or correspondents at the request of the Borrower, (d) any failure
or inability to perform in accordance with the terms of any Letter of Credit by
reason of any control or restriction rightfully or wrongfully exercised by any
de facto or de jure Governmental Authority, group or individual asserting or
exercising governmental or paramount powers, and/or (e) any consequences arising
from causes beyond the control of the Lender and/or any of its respective
branches, Affiliates and/or correspondents.

Except for willful misconduct, the Lender and its respective branches,
Affiliates and/or correspondents, shall not be liable or responsible in any
respect for any (a) error, omission, interruption or delay in transmission,
dispatch or delivery of any one or more messages or advices in connection with
any Letter of Credit, whether transmitted by cable, telegraph, mail or otherwise
and despite any cipher or code which may be employed, and/or (b) action,
inaction or omission which may be taken or suffered by it or them in good faith
or through inadvertence in identifying or failing to identify any beneficiary or
otherwise in connection with any Letter of Credit.

Any Letter of Credit may be amended, modified or revoked only upon the receipt
by the Lender from the Borrower and the beneficiary (including any transferee
and/or assignee of the original beneficiary), of a written consent and request
therefore.

If any Laws, order of court and/or ruling or regulation of any Governmental
Authority of the United States (or any state thereof) and/or any country other
than the United States permits a beneficiary under a Letter of Credit to require
the Lender and/or any of its respective branches, Affiliates and/or
correspondents to pay drafts under or purporting to be under a Letter of Credit
after the expiration date of the Letter of Credit, the Borrower shall reimburse
the Lender, as appropriate, for any such payment pursuant to provisions of
Section 2.2.6 (Change in Law; Increased Cost).

Except as may otherwise be specifically provided in a Letter of Credit or Letter
of Credit Agreement, the laws of the State and the Uniform Customs and Practice
for Documentary Credits, 1993 Revision, International Chamber of Commerce
Publication No. 500 shall govern the Letters of Credit. The Laws, rules,
provisions and regulations of the Uniform Customs and Practice for Documentary
Credits are hereby incorporated by reference. In the event of a conflict between
the Uniform Customs and Practice for Documentary Credits and the laws of the
State, the Uniform Customs and Practice for Documentary Credits shall prevail.

              Section 2.3   General Financing Provisions.             2.3.1    
The Borrower’s Representatives.
           
 

Each Borrower hereby represents and warrants to the Lender that each of them
will derive benefits, directly and indirectly, from each Letter of Credit and
from each Loan, both in their separate capacity and as a member of the
integrated group to which each of the Borrowers belong and because the
successful operation of the integrated group is dependent upon the continued
successful performance of the functions of the integrated group as a whole,
because (a) the terms of the consolidated financing provided under this
Agreement are more favorable than would otherwise be obtainable by the Borrowers
individually and (b) Borrowers’ additional administrative and other costs and
reduced flexibility associated with individual financing arrangements which
would otherwise be required if obtainable would substantially reduce the value
to the Borrowers of the financing. The Borrowers in the discretion of their
respective managements are to agree among themselves as to the allocation of the
benefits of Letters of Credit and the proceeds of the Loan, provided, however,
that the Borrowers shall be deemed to have represented and warranted to the
Lender at the time of allocation that each benefit and use of proceeds is a
Permitted Use.

For administrative convenience, each Borrower hereby irrevocably appoints Argon
as the Borrower’s attorney-in-fact, with power of substitution (with the prior
written consent of the Lender in the exercise of its sole and absolute
discretion), in the name of Argon or in the name of the Borrower or otherwise to
take any and all actions with respect to the this Agreement, the other Financing
Documents, the Obligations and/or the Collateral (including, without limitation,
the Proceeds thereof) as Argon may so elect from time to time, including,
without limitation, actions to (i) request advances under the Loan, apply for
and direct the benefits of Letters of Credits, and direct the Lender to disburse
or credit the proceeds of any Loan directly to an account of Argon, any one or
more of the Borrowers or otherwise, which direction shall evidence the making of
such Loan and shall constitute the acknowledgment by each of the Borrowers of
the receipt of the proceeds of such Loan or the benefit of such Letter of
Credit, (ii) enter into, execute, deliver, amend, modify, restate, substitute,
extend and/or renew this Agreement, any Additional Borrower Joinder Supplement,
any other Financing Documents, security agreements, mortgages, deposit account
agreements, instruments, certificates, waivers, letter of credit applications,
releases, documents and agreements from time to time, and (iii) endorse any
check or other item of payment in the name of the Borrower or in the name of
Argon. The foregoing appointment is coupled with an interest, cannot be revoked
without the prior written consent of the Lender, and may be exercised from time
to time through Argon’s duly authorized officer, officers or other Person or
Persons designated by Argon to act from time to time on behalf of Argon.

Each of the Borrowers hereby irrevocably authorizes the Lender to make Loans to
any one or more of the Borrowers, and hereby irrevocably authorizes the Lender
to issue or cause to be issued Letters of Credit for the account of any or all
of the Borrowers, pursuant to the provisions of this Agreement upon the written,
oral or telephone request of any one or more of the Persons who is from time to
time a Responsible Officer of a Borrower under the provisions of the most recent
certificate of corporate resolutions and/or incumbency of the Borrowers on file
with the Lender and also upon the written, oral or telephone request of any one
of the Persons who is from time to time a Responsible Officer of Argon under the
provisions of the most recent certificate of corporate resolutions and/or
incumbency for Argon on file with the Lender.

The Lender assumes no responsibility or liability for any errors, mistakes,
and/or discrepancies in the oral, telephonic, written or other transmissions of
any instructions, orders, requests and confirmations between the Lender and the
Borrowers in connection with the Credit Facilities, any Loan, any Letter of
Credit or any other transaction in connection with the provisions of this
Agreement. Without implying any limitation on the joint and several nature of
the Obligations, the Lender agrees that, notwithstanding any other provision of
this Agreement, the Borrowers may create reasonable inter-company indebtedness
between or among the Borrowers with respect to the allocation of the benefits
and proceeds of the advances and Credit Facilities under this Agreement. The
Borrowers agree among themselves, and the Lender consents to that agreement,
that each Borrower shall have rights of contribution from all of the other
Borrowers to the extent such Borrower incurs Obligations in excess of the
proceeds of the Loans received by, or allocated to purposes for the direct
benefit of, such Borrower. All such indebtedness and rights shall be, and are
hereby agreed by the Borrowers to be, subordinate in priority and payment to the
indefeasible repayment in full in cash of the Obligations, and, unless the
Lender agrees in writing otherwise, shall not be exercised or repaid in whole or
in part until all of the Obligations have been indefeasibly paid in full in
cash. The Borrowers agree that all of such inter-company indebtedness and rights
of contribution are part of the Collateral and secure the Obligations. Each
Borrower hereby waives all rights of counterclaim, recoupment and offset between
or among themselves arising on account of that indebtedness and otherwise. Each
Borrower shall not evidence the inter-company indebtedness or rights of
contribution by note or other instrument, and shall not secure such indebtedness
or rights of contribution with any Lien or security. Notwithstanding anything
contained in this Agreement to the contrary, the amount covered by each Borrower
under the Obligations (including, without limitation, Section 2.3.9 (Guaranty)
shall be limited to an aggregate amount (after giving effect to any collections
from, rights to receive contribution from or payments made by or on behalf of
any other Borrower in respect of the Obligations) which, together with other
amounts owing by such Borrowers to the Lender under the Obligations, is equal to
the largest amount that would not be subject to avoidance under the Bankruptcy
Code or any applicable provisions of any applicable, comparable state or other
Laws.



  2.3.2   Use of Proceeds of the Loan.

The proceeds of each advance under the Loan shall be used by the Borrower for
Permitted Uses, and for no other purposes except as may otherwise be agreed by
the Lender in writing. The Borrower shall use the proceeds of the Loan promptly.



  2.3.3   Administrative Fees.

The Borrower shall pay to the Lender an annual administrative fee (each an
“Administrative Fee” and collectively, the “Administrative Fees”) for
administrative services performed in conjunction with the Revolving Credit
Facility. The Administrative Fee shall be payable each year in advance on the
first (1st) day of each March until the Revolving Credit Termination Date and
equal to the product of (a) 0.0015 multiplied by (b) the Revolving Credit
Committed Amount; provided that if the Borrower and the Lender agree to increase
the Revolving Credit Committed Amount during the course of any year, the
Borrower shall pay to the Lender at the time of such increase, an additional
amount equal to the product of (x) 0.0015 multiplied by (y) such increase in the
Revolving Credit Committed Amount.



  2.3.4   Computation of Interest and Fees.

All applicable Fees and interest shall be calculated on the basis of a year of
360 days for the actual number of days elapsed.



  2.3.5   Payments.

All payments of the Obligations, including, without limitation, principal,
interest, Prepayments, and Fees, shall be paid by the Borrower without setoff,
recoupment or counterclaim to the Lender in immediately available funds not
later than 12:00 p.m. (Eastern Time) on the due date of such payment. All
payments received by the Lender after such time shall be deemed to have been
received by the Lender for purposes of computing interest and Fees and otherwise
as of the next Business Day. Payments shall not be considered received by the
Lender until such payments are paid to the Lender in immediately available funds
to the Lender’s principal office in McLean, Virginia or at such other location
as the Lender may at any time and from time to time notify the Borrower.
Alternatively, at its sole discretion, the Lender may charge any deposit account
of the Borrower at the Lender or any Affiliate of the Lender with all or any
part of any amount due to the Lender under this Agreement or any of the other
Financing Documents to the extent that the Borrower shall have not otherwise
tendered payment to the Lender. All payments shall be applied first to any
unpaid Fees, second to any and all accrued and unpaid late charges and
Enforcement Costs, third to any and all accrued and unpaid interest on the
Obligations, and then to the then unpaid principal balance of the Obligations,
all in such order and manner as shall be determined by the Lender in its sole
and absolute discretion.



  2.3.6   Liens; Setoff.

The Borrower hereby grants to the Lender as additional collateral and security
for all of the Obligations, a continuing Lien on any and all monies, Investment
Property, and other property of the Borrower and the proceeds thereof, now or
hereafter held or received by or in transit to, the Lender, and/or any Affiliate
of the Lender, from or for the account of, the Borrower, and also upon any and
all deposit accounts (general or special) and credits of the Borrower, if any,
with the Lender or any Affiliate of the Lender, at any time existing, excluding
any deposit accounts held by the Borrower in its capacity as trustee for Persons
who are not Affiliates of the Borrower. Without implying any limitation on any
other rights the Lender may have under the Financing Documents or applicable
Laws, during the continuance of an Event of Default, the Lender is hereby
authorized by the Borrower at any time and from time to time, without notice to
the Borrower, to set off, appropriate and apply any or all items hereinabove
referred to against all Obligations then outstanding (whether or not then due),
all in such order and manner as shall be determined by the Lender in its sole
and absolute discretion.



  2.3.7   Requirements of Law.

In the event that the Lender shall have determined in good faith that (a) the
adoption of any Capital Adequacy Regulation, or (b) any change in any Capital
Adequacy Regulation or in the interpretation or application thereof or
(c) compliance by the Lender or any corporation controlling the Lender with any
request or directive regarding capital adequacy (whether or not having the force
of law) from any central bank or Governmental Authority, does or shall have the
effect of reducing the rate of return on the capital of the Lender or any
corporation controlling the Lender, as a consequence of the obligations of the
Lender hereunder to a level below that which the Lender or any corporation
controlling the Lender would have achieved but for such adoption, change or
compliance (taking into consideration the policies of the Lender and the
corporation controlling the Lender, with respect to capital adequacy) by an
amount deemed by the Lender, in its discretion, to be material, then from time
to time, after submission by the Lender to the Borrower of a written request
therefore and a statement of the basis for such determination, the Borrower
shall pay to the Lender such additional amount or amounts in order to compensate
the Lender or its controlling corporation for any such reduction.



  2.3.8   ACH Transactions and Swap Contracts.

The Borrower may request and the Lender or its affiliates may, in their sole and
absolute discretion, provide ACH Transactions and Swap Contracts. In the event
the Borrower requests Lender or its affiliates to procure ACH Transactions or
Swap Contracts, then the Borrower agrees to indemnify and hold the Lender or its
affiliates harmless from any and all obligations now or hereafter owing to the
Lender or its affiliates. The Borrower agrees to pay the Lender or its
affiliates all amounts owing to the Lender or its affiliates pursuant to ACH
Transactions and Swap Contracts. In the event the Borrower shall not have paid
to the Lender or its affiliates such amounts, the Lender may cover such amounts
by an advance under the Revolving Loan, which advance shall be deemed to have
been requested by the Borrower. The Borrower acknowledges and agrees that the
obtaining of ACH Transactions and Swap Contracts from the Lender or its
Affiliates (a) is in the sole and absolute discretion of the Lender or its
Affiliates and (b) is subject to all rules and regulations of the Lender or its
Affiliates.



  2.3.9   Guaranty.

(a) Each Borrower hereby unconditionally and irrevocably, guarantees to the
Lender:

(i) the due and punctual payment in full (and not merely the collectibility) by
the other Borrowers of the Obligations, including unpaid and accrued interest
thereon, in each case when due and payable, all according to the terms of this
Agreement, the Notes and the other Financing Documents;

(ii) the due and punctual payment in full (and not merely the collectibility) by
the other Borrowers of all other sums and charges which may at any time be due
and payable in accordance with this Agreement, the Notes or any of the other
Financing Documents;

(iii) the due and punctual performance by the other Borrowers of all of the
other terms, covenants and conditions contained in the Financing Documents; and

(iv) all the other Obligations of the other Borrowers.

(b) The obligations and liabilities of each Borrower as a guarantor under this
Section 2.3.9 shall be absolute and unconditional and joint and several,
irrespective of the genuineness, validity, priority, regularity or
enforceability of this Agreement, any of the Notes or any of the Financing
Documents or any other circumstance which might otherwise constitute a legal or
equitable discharge of a surety or guarantor. Each Borrower in its capacity as a
guarantor expressly agrees that the Lender may, in its sole and absolute
discretion, without notice to or further assent of such Borrower and without in
any way releasing, affecting or in any way impairing the joint and several
obligations and liabilities of such Borrower as a guarantor hereunder:

(i) waive compliance with, or any defaults under, or grant any other indulgences
under or with respect to any of the Financing Documents;

(ii) modify, amend, change or terminate any provisions of any of the Financing
Documents;

(iii) grant extensions or renewals of or with respect to the Credit Facilities,
the Notes or any of the other Financing Documents;

(iv) effect any release, subordination, compromise or settlement in connection
with this Agreement, any of the Notes or any of the other Financing Documents;

(v) agree to the substitution, exchange, release or other disposition of the
Collateral or any part thereof, or any other collateral for the Loan or to the
subordination of any lien or security interest therein;

(vi) make advances for the purpose of performing any term, provision or covenant
contained in this Agreement, any of the Notes or any of the other Financing
Documents with respect to which the Borrowers shall then be in default;

(vii) make future advances pursuant to this Agreement or any of the other
Financing Documents;

(viii) assign, pledge, hypothecate or otherwise transfer the Commitments, the
Obligations, the Notes, any of the other Financing Documents or any interest
therein, all as and to the extent permitted by the provisions of this Agreement;

(ix) deal in all respects with the other Borrowers as if this Section 2.3.9 were
not in effect;

(x) effect any release, compromise or settlement with any of the other
Borrowers, whether in their capacity as a Borrower or as a guarantor under this
Section 2.3.9, or any other guarantor; and

(xi) provide debtor-in-possession financing or allow use of cash collateral in
proceedings under the Bankruptcy Code, it being expressly agreed by all
Borrowers that any such financing and/or use would be part of the Obligations.

(c) The obligations and liabilities of each Borrower, as guarantor under this
Section 2.3.9, shall be primary, direct and immediate, shall not be subject to
any counterclaim, recoupment, set off, reduction or defense based upon any claim
that a Borrower may have against any one or more of the other Borrowers, the
Lender, and/or any other guarantor and shall not be conditional or contingent
upon pursuit or enforcement by the Lender of any remedies it may have against
the Borrowers with respect to this Agreement, the Notes or any of the other
Financing Documents, whether pursuant to the terms thereof or by operation of
law. Without limiting the generality of the foregoing, the Lender shall not be
required to make any demand upon any of the Borrowers, or to sell the Collateral
or otherwise pursue, enforce or exhaust its remedies against the Borrowers or
the Collateral either before, concurrently with or after pursuing or enforcing
its rights and remedies hereunder. Any one or more successive or concurrent
actions or proceedings may be brought against each Borrower under this
Section 2.3.9, either in the same action, if any, brought against any one or
more of the Borrowers or in separate actions or proceedings, as often as the
Lender may deem expedient or advisable. Without limiting the foregoing, it is
specifically understood that any modification, limitation or discharge of any of
the liabilities or obligations of any one or more of the Borrowers, any other
guarantor or any obligor under any of the Financing Documents, arising out of,
or by virtue of, any bankruptcy, arrangement, reorganization or similar
proceeding for relief of debtors under federal or state law initiated by or
against any one or more of the Borrowers, in their respective capacities as
borrowers and guarantors under this Section 2.3.9, or under any of the Financing
Documents shall not modify, limit, lessen, reduce, impair, discharge, or
otherwise affect the liability of each Borrower under this Section 2.3.9 in any
manner whatsoever, and this Section 2.3.9 shall remain and continue in full
force and effect. It is the intent and purpose of this Section 2.3.9 that each
Borrower shall and does hereby waive all rights and benefits which might accrue
to any other guarantor by reason of any such proceeding, and the Borrowers agree
that they shall be liable for the full amount of the obligations and liabilities
under this Section 2.3.9, regardless of, and irrespective to, any modification,
limitation or discharge of the liability of any one or more of the Borrowers,
any other guarantor or any obligor under any of the Financing Documents, that
may result from any such proceedings.

(d) Each Borrower, as guarantor under this Section 2.3.9, hereby
unconditionally, jointly and severally, irrevocably and expressly waives:

(i) presentment and demand for payment of the Obligations and protest of
non-payment;

(ii) notice of acceptance of this Section 2.3.9 and of presentment, demand and
protest thereof;

(iii) notice of any default hereunder or under the Notes or any of the other
Financing Documents and notice of all indulgences;

(iv) notice of any increase in the amount of any portion of or all of the
indebtedness guaranteed by this Section 2.3.9;

(v) demand for observance, performance or enforcement of any of the terms or
provisions of this Section 2.3.9, the Notes or any of the other Financing
Documents;

(vi) all errors and omissions in connection with the Lender’s administration of
all indebtedness guaranteed by this Section 2.3.9, except errors and omissions
resulting from acts of bad faith;

(vii) any right or claim of right to cause a marshalling of the assets of any
one or more of the other Borrowers;

(viii) any act or omission of the Lender which changes the scope of the risk as
guarantor hereunder; and

(ix) all other notices and demands otherwise required by law which the Borrower
may lawfully waive.

Within ten (10) days following any request of the Lender so to do, each Borrower
will furnish the Lender and such other persons as the Lender may direct with a
written certificate, duly acknowledged stating in detail whether or not any
credits, offsets or defenses exist with respect to this Section 2.3.9.

              Section 2.4   The Guidance Line Facility.             2.4.1    
Guidance Line Facility.
           
 

Subject to and upon the provisions of this Agreement, the Lender establishes a
guidance line facility in favor of the Borrower. The aggregate of all advances
under the Guidance Line Facility is sometimes referred to in this Agreement as
the “Guidance Loan”.

The maximum principal amount of Twenty Million and No/100 Dollars
($20,000,000.00) is the “Guidance Line Amount”.

During the Guidance Line Availability Period, the Borrower may request advances
under the Guidance Line Facility in accordance with the provisions of this
Agreement; provided, that after giving effect to the Borrower’s request the
aggregate outstanding principal balance of the Guidance Loan would not exceed
the Guidance Line Amount and, provided further, that the Lender may elect, in
its sole and absolute discretion exercised from time to time, to approve or to
deny the Borrower’s request for an advance under the Guidance Line Facility,
notwithstanding the occurrence or non-occurrence of a Default or an Event of
Default.

From and after the Guidance Line Termination Date, the Borrower shall not be
entitled to request any additional advances under the Guidance Line Facility.
Unless sooner paid, the unpaid Guidance Loan, together with interest accrued and
unpaid thereon, and all other Obligations shall be due and payable in full at
maturity of the Guidance Line Note.

Notwithstanding anything to the contrary contained herein, no provision of this
Agreement and no course of dealing shall impose upon the Lender any obligation
to approve any request for an advance under the Guidance Line Facility to the
Borrower. The Borrower acknowledges and agrees that it fully understands that it
is not relying on the Lender to make or continue to make any advance under the
Guidance Loan Facility for any purpose whatsoever.



  2.4.2   Procedure for Making Advances Under the Guidance Loan; Lender
Protection Loans.

Subject to the limitations set forth in and the consent of the Lender described
in Section 2.5.1 hereof, the Borrower may borrow under the Guidance Line
Facility on any Business Day. Advances approved under the Guidance Loan shall be
deposited to a demand deposit account of the Borrower with the Lender (or an
Affiliate of the Lender) or shall be otherwise applied as directed by the
Borrower, which direction the Lender may require to be in writing. No later than
12:00 noon (Eastern Time) on the date of the requested borrowing under the
Guidance Loan, the Borrower shall give the Lender a Loan Notice of the amount
and (if requested by the Lender) the purpose of the requested borrowing and
shall designate the requested borrowing as a borrowing under the Guidance Loan.
Any oral Loan Notice shall be confirmed in writing by the Borrower within three
(3) Business Days after the making of the requested advance under the Guidance
Loan. Each Loan Notice shall be irrevocable.



  2.4.3   Guidance Line Note.

The obligation of the Borrower to pay the Guidance Loan, with interest, shall be
evidenced by a promissory note (as from time to time extended, amended,
restated, supplemented or otherwise modified, the “Guidance Line Note”), in form
and substance satisfactory to the Lender. The Guidance Line Note shall be dated
as of the Closing Date, shall be payable to the order of the Lender at the times
provided in the Guidance Line Note, and shall be in the principal amount of the
Guidance Line Amount. The Guidance Line Note shall not operate as a novation of
any of the Obligations or nullify, discharge, or release any such Obligations or
the continuing contractual relationship of the parties hereto in accordance with
the provisions of this Agreement.



  2.4.4   Optional Prepayments of Guidance Loan.

The Borrower shall have the option at any time and from time to time to prepay
(each a “Guidance Loan Optional Prepayment” and collectively the “Guidance Loan
Optional Prepayments”) the Guidance Loan, in whole or in part without premium or
penalty.

              Section 2.5   Interest.      
 
    2.5.1     Interest Rate.
 
           

(a) Subject to Section 2.5.1(b), each Loan shall bear interest until maturity
(whether by acceleration, declaration, extension or otherwise) at a fluctuating
rate per year which at all times shall be equal to the BBA LIBOR Daily Floating
Rate plus one hundred seventy-five (175) basis points per annum (the “Interest
Rate”).

(b) Notwithstanding the foregoing, following the occurrence and during the
continuance of an Event of Default, at the option of the Lender, all Loans and
all other Obligations shall bear interest at the Post-Default Rate.



  2.5.2   Payment of Interest.

Unpaid and accrued interest on the Loans shall be paid monthly, in arrears, on
the first day of each calendar month (each, an “Interest Payment Date”),
commencing on the first such date after the date of this Agreement, and on the
first day of each calendar month thereafter, and at maturity (whether by
acceleration, declaration, extension or otherwise).

ARTICLE III
THE COLLATERAL



      Section 3.1 Debt and Obligations Secured.

All property and Liens assigned, pledged or otherwise granted under or in
connection with this Agreement (including, without limitation, those under
Section 3.2 (Grant of Liens)) or any of the Financing Documents shall secure
(a) the payment of all of the Obligations, including, without limitation, any
and all Outstanding Letter of Credit Obligations, and (b) the performance,
compliance with and observance by the Borrower of the provisions of this
Agreement and all of the other Financing Documents or otherwise under the
Obligations.



      Section 3.2 Grant of Liens.

The Borrower hereby assigns, pledges and grants to the Lender, and agrees that
the Lender shall have a perfected and continuing security interest in, and Lien
on, all of the Borrower’s Accounts, Government Contracts, Chattel Paper,
Inventory, Documents, Instruments, Equipment, Investment Property, and General
Intangibles and all of the Borrower’s deposit accounts with any financial
institution with which the Borrower maintains deposits, whether now owned or
existing or hereafter acquired or arising, all insurance policies relating to
the foregoing, all books and records in whatever media (paper, electronic or
otherwise) recorded or stored, with respect to the foregoing and all Equipment
and General Intangibles necessary or beneficial to retain, access and/or process
the information contained in those books and records, and all Proceeds and
products of the foregoing. The Borrower further agrees that the Lender, shall
have in respect thereof all of the rights and remedies of a secured party under
the Uniform Commercial Code as well as those provided in this Agreement, under
each of the other Financing Documents and under applicable Laws.

The Borrower acknowledges and agrees that, with respect to any term used herein
that is defined in either (a) Article 9 of the Uniform Commercial Code as in
force in the jurisdiction in which this financing statement was signed by the
Borrower at the time that it was signed, or (b) Article 9 as in force at any
relevant time in the jurisdiction in which this financing statement is filed,
the meaning to be ascribed thereto with respect to any particular item of
property shall be that under the more encompassing of the two definitions. A
form of assignment is attached hereto as EXHIBIT D and made a part hereof.

The Borrower covenants and agrees that the Borrower shall provide the Lender
with all necessary information and, if requested, will execute and deliver such
documents as are required to comply with the Federal Assignment of Claims Act of
1940 (31 U.S.C. §3727 and 41 U.S.C. §15), excluding classified Government
Contracts, with a contract value equal to or greater than Five Hundred Thousand
Dollars ($500,000) and such other Government Contracts as the Lender may
determine in its sole discretion.



      Section 3.3 Collateral Disclosure List.

On or prior to the Closing Date, the Borrower shall deliver to the Lender a list
(the “Collateral Disclosure List”) which shall contain such information with
respect to the Borrower’s business and real and personal property as the Lender
may require and shall be certified by a Responsible Officer of the Borrower, all
in the form provided to the Borrower by the Lender. Promptly after demand by the
Lender, the Borrower shall furnish to the Lender an update of the information
contained in the Collateral Disclosure List at any time and from time to time as
may be requested by the Lender.



      Section 3.4 Personal Property.

The Borrower acknowledges and agrees that it is the intention of the parties to
this Agreement that the Lender shall have a first priority, perfected Lien, in
form and substance satisfactory to the Lender and its counsel, on all of the
Borrower’s assets of any kind and nature whatsoever, whether now owned or
hereafter acquired, subject only to the Permitted Liens, if any. In furtherance
of the foregoing:



  3.4.1   Investment Property, Chattel Paper, Promissory Notes, etc.

(a) On the Closing Date and without implying any limitation on the scope of
Section 3.2 (Grant of Liens), the Borrower shall deliver to the originals of all
of the Borrower’s letters of credit, Investment Property, Chattel Paper,
Documents and Instruments and, if the Lender so requires, shall execute and
deliver separate pledge, assignment and security agreements in form and content
acceptable to the Lender, which pledge, assignment and security agreements shall
assign, pledge and grant a Lien to the Lender on all of the Borrower’s letters
of credit, Investment Property, Chattel Paper, Documents, and Instruments.

(b) In the event that the Borrower shall acquire after the Closing Date any
letters of credit, Investment Property, Chattel Paper, Documents, or
Instruments, the Borrower shall promptly so notify the Lender and deliver the
originals of all of the foregoing to the Lender promptly and in any event within
ten (10) days of each acquisition.

(c) All letters of credit, Investment Property, Chattel Paper, Documents and
Instruments shall be delivered to the Lender endorsed and/or assigned as
required by the pledge, assignment and security agreement and/or as the Lender
may require and, if applicable, shall be accompanied by blank irrevocable and
unconditional stock or bond powers and/or notices as the Lender may require.



      Section 3.5 Record Searches.

As of the Closing Date and thereafter at the time any Financing Document is
executed and delivered by the Borrower pursuant to this Section, the Lender
shall have received, in form and substance satisfactory to the Lender, such Lien
or record searches with respect to the Borrower and/or any other Person, as
appropriate, and the property covered by such Financing Document showing that
the Lien of such Financing Document will be a perfected first priority Lien on
the property covered by such Financing Document subject only to Permitted Liens
or to such other matters as the Lender may approve.



      Section 3.6 Costs.

The Borrower agrees to pay, as part of the Enforcement Costs and to the fullest
extent permitted by applicable Laws, on demand all costs, fees and expenses
incurred by the Lender in connection with the taking, perfection, preservation,
protection and/or release of a Lien on the Collateral, including, without
limitation:

(a) customary fees and expenses incurred in preparing Financing Documents from
time to time (including, without limitation, reasonable attorneys’ fees incurred
in connection with preparing the Financing Documents, including, any amendments
and supplements thereto);

(b) all filing and/or recording taxes or fees;

(c) all costs of Lien and record searches;

(d) reasonable attorneys’ fees in connection with all legal opinions required;
and

(e) all related costs, fees and expenses.



      Section 3.7 Release.

Upon the indefeasible repayment in full in cash of the Obligations and
performance of all Obligations of the Borrower and all obligations and
liabilities of each other Person, other than the Lender, under this Agreement
and all other Financing Documents, the termination and/or expiration of the
Commitment and Outstanding Letter of Credit Obligations, upon the Borrower’s
request and at the Borrower’s sole cost and expense, the Lender shall release
and/or terminate any Financing Document but only if and provided that there is
no commitment or obligation (whether or not conditional) of the Lender to
re-advance amounts which would be secured thereby and/or no commitment or
obligation of the Lender to issue any Letter of Credit or return or restore any
payment of any Current Letter of Credit Obligations.



      Section 3.8 Inconsistent Provisions.

In the event that the provisions of any Financing Document directly conflict
with any provision of this Agreement, the provisions of this Agreement govern.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

          Section 4.1Representations and Warranties.   The Borrower represents
and warrants to the Lender, as follows:   4.1.1    
Subsidiaries.
       
 

The Borrower has only those Subsidiaries listed on the Collateral Disclosure
List attached hereto and made a part hereof and no others. Each of the
Subsidiaries is a Wholly Owned Subsidiary except as shown on the Collateral
Disclosure List, which correctly indicates the nature and amount of the
Borrower’s ownership interests therein.



  4.1.2   Existence.

The Borrower (a) is a Registered Organization under the laws of the jurisdiction
stated in the Preamble of this Agreement, (b) is in good standing under the laws
of the jurisdiction in which it is organized, (c) has the power to own its
property and to carry on its business as now being conducted, and (d) is duly
qualified to do business and is in good standing in each jurisdiction in which
the character of the properties owned by it therein or in which the transaction
of its business makes such qualification necessary. The Borrower is organized
under the laws of only one (1) jurisdiction.



  4.1.3   Power and Authority.

The Borrower has full power and authority to execute and deliver this Agreement
and, the other Financing Documents to which it is a party, to make the
borrowings and request Letters of Credit under this Agreement, and to incur and
perform the Obligations whether under this Agreement, the other Financing
Documents or otherwise, all of which have been duly authorized by all proper and
necessary action. No consent or approval of shareholders or any creditors of the
Borrower, and no consent, approval, filing or registration with or notice to any
Governmental Authority on the part of the Borrower, is required as a condition
to the execution, delivery, validity or enforceability of this Agreement or any
of the other Financing Documents, the performance by the Borrower of the
Obligations.



  4.1.4   Binding Agreements.

This Agreement and the other Financing Documents executed and delivered by the
Borrower have been properly executed and delivered and constitute the valid and
legally binding obligations of the Borrower and are fully enforceable against
the Borrower in accordance with their respective terms, subject to bankruptcy,
insolvency, reorganization, moratorium and other laws of general applications
affecting the rights and remedies of creditors and secured parties, and general
principles of equity regardless of whether applied in a proceeding in equity or
at law.



  4.1.5   No Conflicts.

Neither the execution, delivery and performance of the terms of this Agreement
or of any of the other Financing Documents executed and delivered by the
Borrower nor the consummation of the transactions contemplated by this Agreement
will conflict with, violate or be prevented by (a) the Borrower’s organizational
or governing documents, (b) any existing mortgage, indenture, contract or
agreement binding on the Borrower or affecting its property, or (c) any Laws.



  4.1.6   No Defaults, Violations.

(a) No Default or Event of Default has occurred and is continuing.

(b) Neither the Borrower nor any of its Subsidiaries is in default under or with
respect to any obligation under any existing mortgage, indenture, contract or
agreement binding on it or affecting its property in any respect which could be
materially adverse to the business, operations, property or financial condition
of the Borrower, or which could materially adversely affect the ability of the
Borrower to perform its obligations under this Agreement or the other Financing
Documents, to which the Borrower is a party.



  4.1.7   Compliance with Laws.

Neither the Borrower nor any of its Subsidiaries is in violation of any
applicable Laws (including, without limitation, any Laws relating to employment
practices, to environmental, occupational and health standards and controls) or
order, writ, injunction, decree or demand of any court, arbitrator, or any
Governmental Authority affecting the Borrower or any of its properties, the
violation of which, considered in the aggregate, could materially adversely
affect the business, operations or properties of the Borrower and/or its
Subsidiaries.



  4.1.8   Margin Stock.

None of the proceeds of the Loan will be used, directly or indirectly, by the
Borrower or any Subsidiary for the purpose of purchasing or carrying, or for the
purpose of reducing or retiring any indebtedness which was originally incurred
to purchase or carry, any “margin stock” within the meaning of Regulation U (12
CFR Part 221), of the Board of Governors of the Federal Reserve System or for
any other purpose which might make the transactions contemplated in this
Agreement a “purpose credit” within the meaning of Regulation U, or cause this
Agreement to violate any other regulation of the Board of Governors of the
Federal Reserve System or the Securities Exchange Act of 1934 or the Small
Business Investment Act of 1958, as amended, or any rules or regulations
promulgated under any of such statutes.



  4.1.9   Investment Company Act; Margin Stock.

Neither the Borrower nor any of its Subsidiaries is an investment company within
the meaning of the Investment Company Act of 1940, as amended, nor is it,
directly or indirectly, controlled by or acting on behalf of any Person which is
an investment company within the meaning of said Act. Neither the Borrower nor
any of its Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying “margin stock” within the meaning of Regulation U (12 CFR Part 221), of
the Board of Governors of the Federal Reserve System.



  4.1.10   Litigation.

Except as otherwise disclosed on Schedule 4.1.10 attached hereto and made a part
hereof, there are no proceedings, actions or investigations pending or, so far
as the Borrower knows, threatened before or by any court, arbitrator or any
Governmental Authority which, in any one case or in the aggregate, if determined
adversely to the interests of the Borrower or any Subsidiary, would have a
material adverse effect on the business, properties, condition (financial or
otherwise) or operations, present or prospective, of the Borrower.



  4.1.11   Financial Condition.

The financial statements of the Borrower dated June 30, 2009, are complete and
correct and fairly present the financial position of the Borrower and the
results of its operations and transactions in its surplus accounts as of the
date and for the period referred to and have been prepared in accordance with
GAAP applied on a consistent basis throughout the period involved. There are no
liabilities, direct or indirect, fixed or contingent, of the Borrower as of the
date of such financial statements that are not reflected therein or in the notes
thereto. There has been no adverse change in the financial condition or
operations of the Borrower since the date of such financial statements and to
the Borrower’s knowledge no such adverse change is pending or threatened. The
Borrower has not guaranteed the obligations of, or made any investment in or
advances to, any Person, except as disclosed in such financial statements.



  4.1.12   Full Disclosure.

The financial statements referred to in Section 4.1.11 (Financial Condition),
the Financing Documents (including, without limitation, this Agreement), and the
statements, reports or certificates furnished by the Borrower in connection with
the Financing Documents (a) do not contain any untrue statement of a material
fact and (b) when taken in their entirety, do not omit any material fact
necessary to make the statements contained therein not misleading. There is no
fact known to the Borrower which the Borrower has not disclosed to the Lender in
writing prior to the date of this Agreement with respect to the transactions
contemplated by the Financing Documents that materially and adversely affects or
in the future could, in the reasonable opinion of the Borrower materially
adversely affect the condition, financial or otherwise, results of operations,
business, or assets of the Borrower.



  4.1.13   Funded Debt.

Except for the Obligations and except as set forth in Schedule 4.1.13 attached
hereto and made a part hereof, the Borrower has no Funded Debt. The Lender has
received photocopies of all promissory notes evidencing any Funded Debt set
forth in Schedule 4.1.13, together with any and all subordination agreements,
other agreements, documents, or instruments securing, evidencing, guarantying or
otherwise executed and delivered in connection therewith.



  4.1.14   Taxes.

Each of the Borrower and its Subsidiaries has filed all returns, reports and
forms for Taxes that, to the knowledge of the Borrower, are required to be
filed, and has paid all Taxes as shown on such returns or on any assessment
received by it, to the extent that such Taxes have become due, unless and to the
extent only that such Taxes, assessments and governmental charges are currently
contested in good faith and by appropriate proceedings by the Borrower, such
Taxes are not the subject of any Liens other than Permitted Liens, and adequate
reserves therefore have been established as required under GAAP. All tax
liabilities of the Borrower were as of the date of audited financial statements
referred to in Section 4.1.11 (Financial Condition), and are now, adequately
provided for on the books of the Borrower and its Subsidiaries, as appropriate.
No tax liability has been asserted by the Internal Revenue Service or any state
or local authority against the Borrower for Taxes in excess of those already
paid.



  4.1.15   ERISA.

With respect to any Plan that is maintained or contributed to by the Borrower
and/or by any Commonly Controlled Entity or as to which the Borrower retains
material liability: (a) no “accumulated funding deficiency” as defined in Code
§412 or ERISA §302 has occurred, whether or not that accumulated funding
deficiency has been waived; (b) no Reportable Event has occurred other than
events for which reporting has been waived; (c) no termination of any plan
subject to Title IV of ERISA has occurred; (d) neither the Borrower nor any
Commonly Controlled Entity has incurred a “complete withdrawal” within the
meaning of ERISA §4203 from any Multi-employer Plan; (e) neither the Borrower
nor any Commonly Controlled Entity has incurred a “partial withdrawal” within
the meaning of ERISA §4205 with respect to any Multi-employer Plan; (f) no
Multi-employer Plan to which the Borrower or any Commonly Controlled Entity has
an obligation to contribute is in “reorganization” within the meaning of ERISA
§4241 nor has notice been received by the Borrower or any Commonly Controlled
Entity that such a Multi-employer Plan will be placed in “reorganization”.



  4.1.16   Title to Properties.

The Borrower has good and marketable title to all of its properties, including,
without limitation, the Collateral and the properties and assets reflected in
the balance sheets described in Section 4.1.11 (Financial Condition). The
Borrower has legal, enforceable and uncontested rights to use freely such
property and assets.



  4.1.17   Patents, Trademarks, Etc.

The Borrower owns, possesses, or has the right to use all necessary Patents,
licenses, Trademarks, Copyrights, permits and franchises to own its properties
and to conduct its business as now conducted, without known conflict with the
rights of any other Person. Any and all obligations to pay royalties or other
charges with respect to such properties and assets are properly reflected on the
financial statements described in Section 4.1.11 (Financial Condition).



  4.1.18   Presence of Hazardous Materials or Hazardous Materials Contamination.

Except as previously disclosed to the Lender, to the best of the Borrower’s
knowledge, (a) no Hazardous Materials are located on any real property owned,
controlled or operated by of the Borrower or for which the Borrower is, or is
claimed to be, responsible, except for reasonable quantities of necessary
supplies for use by the Borrower in the ordinary course of its current line of
business and stored, used and disposed in accordance with applicable Laws; and
(b) no property owned, controlled or operated by the Borrower or for which the
Borrower has, or is claimed to have, responsibility has ever been used as a
manufacturing, storage, or dump site for Hazardous Materials nor is affected by
Hazardous Materials Contamination at any other property.



  4.1.19   Perfection and Priority of Collateral.

The Lender has, or upon execution and recording of this Agreement and the
Security Documents will have, and will continue to have as security for the
Obligations, a valid and perfected Lien on and security interest in all
Collateral, free of all other Liens, claims and rights of third parties
whatsoever except Permitted Liens, including, without limitation, those
described on Schedule 4.1.19 attached hereto and made a part hereof.



  4.1.20   No Suspension or Debarment.

Neither the Borrower nor any Affiliate nor any of their respective directors,
officers or employees has received any notice of, or information concerning, any
proposed, contemplated or initiated suspension or debarment, be it temporary or
permanent, due to an administrative or a statutory basis, of the Borrower or any
Affiliate by any Governmental Authority. The Borrower and each Affiliate further
warrants and represents that neither the Borrower nor any Affiliate has
defaulted under any Government Contract which default would be a basis of
terminating such Government Contract.



  4.1.21   Collateral Disclosure List.

The information contained in the Collateral Disclosure List is complete and
correct. The Collateral Disclosure List completely and accurately identifies
(a) the type of entity, the state of organization and the chief executive office
of the Borrower, (b) each other place of business of the Borrower, (c) the
location of all books and records pertaining to the Collateral, and (d) each
location, other than the foregoing, where any of the Collateral is located.



  4.1.22   Business Names and Addresses.

In the five (5) years preceding the date hereof, the Borrower has not changed
its name, identity or corporate structure, has not conducted business under any
name other than its current name, and has not conducted its business in any
jurisdiction other than those disclosed on the Collateral Disclosure List with
the exception of Coherent Systems International LLC whose changes of name and
business address were disclosed to the Lender.



  4.1.23   Equipment.

All Equipment is personalty and is not and will not be affixed to real estate in
such manner as to become a fixture or part of such real estate. No equipment is
held by the Borrower on a sale on approval basis.



  4.1.24   Accounts.

With respect to all Accounts and to the best of the Borrower’s knowledge
(a) they are genuine, and in all respects what they purport to be, and are not
evidenced by a judgment, an Instrument, or Chattel Paper (unless such judgment
has been assigned and such Instrument or Chattel Paper has been endorsed and
delivered to the Lender); (b) they represent bona fide transactions completed in
accordance with the terms and provisions contained in the invoices, purchase
orders and other contracts relating thereto, and the underlying transaction
therefore is in accordance with all applicable Laws; (c) the amounts shown on
the Borrower’s books and records, with respect thereto are actually and
absolutely owing to the Borrower and are not contingent or subject to reduction
for any reason other than regular discounts, credits or adjustments allowed by
the Borrower in the ordinary course of its business; (d) no payments have been
or shall be made thereon except payments turned over to the Lender by the
Borrower; (e) all Account Debtors thereon have the capacity to contract; and
(f) the services furnished giving rise thereto are not subject to any Liens
except the security interest granted to the Lender by this Agreement and
Permitted Liens.



      Section 4.2 Survival; Updates of Representations and Warranties.

All representations and warranties contained in or made under or in connection
with this Agreement and the other Financing Documents shall survive the Closing
Date, the making of any advance under the Loan and extension of credit made
hereunder, and the incurring of any other Obligations and shall be deemed to
have been made at the time of each request for, and again at the time of the
making of, each advance under the Loan or the issuance of each Letter of Credit,
except that the representations and warranties which relate to the financial
statements which are referred to in Section 4.1.11 (Financial Condition), shall
also be deemed to cover financial statements furnished from time to time to the
Lender pursuant to Section 6.1.1 (Financial Statements).

ARTICLE V
CONDITIONS PRECEDENT



      Section 5.1 Conditions to the Initial Advance and Initial Letter of
Credit.

The making of the initial advance under the Loan and the issuance of the initial
Letter of Credit is subject to the fulfillment on or before the Closing Date of
the following conditions precedent in a manner satisfactory in form and
substance to the Lender and its counsel:



  5.1.1   Organizational Documents — Borrower.

The Lender shall have received:

(a) a certificate of good standing for the Borrower certified by the Secretary
of State, or other appropriate Governmental Authority, of the state of
incorporation for the Borrower;

(b) a certificate of qualification to do business for the Borrower certified by
the Secretary of State or other Governmental Authority of each state in which
the Borrower conducts business;

(c) a certificate dated as of the Closing Date by the Secretary or an Assistant
Secretary of the Borrower covering:

(i) true and complete copies of the Borrower’s corporate charter, bylaws, and
all amendments thereto;

(ii) true and complete copies of the resolutions of its Board of Directors
authorizing (i) the execution, delivery and performance of the Financing
Documents to which the Borrower is a party, (ii) the borrowings by the Borrower
hereunder, (iii) the granting of the Liens contemplated by this Agreement and
the Financing Documents to which the Borrower is a party;

(iii) the incumbency, authority and signatures of the officers of the Borrower
authorized to sign this Agreement and the other Financing Documents to which the
Borrower is a party; and

(iv) the identity of the Borrower’s current directors.



  5.1.2   Opinion of Borrower’s Counsel.

The Lender shall have received the favorable opinion of counsel for the Borrower
addressed to the Lender.



  5.1.3   Consents, Licenses, Approvals, Etc.

The Lender shall have received copies of all consents, licenses and approvals,
required in connection with the execution, delivery, performance, validity and
enforceability of the Financing Documents, and such consents, licenses and
approvals shall be in full force and effect.



  5.1.4   Notes.

The Lender shall have received the Revolving Credit Note, conforming to the
requirements hereof and executed by a Responsible Officer of the Borrower and
attested by a duly authorized representative of the Borrower.



  5.1.5   Financing Documents and Collateral.

The Borrower shall have executed and delivered the Financing Documents to be
executed by it, and shall have delivered original Chattel Paper, Instruments,
Investment Property, and related Collateral and all opinions, title insurance,
and other documents contemplated by ARTICLE III (The Collateral).



  5.1.6   Other Financing Documents.

In addition to the Financing Documents to be delivered by the Borrower, the
Lender shall have received the Financing Documents duly executed and delivered
by Persons other than the Borrower.



  5.1.7   Other Documents, Etc.

The Lender shall have received such other certificates, opinions, documents and
instruments confirmatory of or otherwise relating to the transactions
contemplated hereby as may have been reasonably requested by the Lender.



  5.1.8   Payment of Fees.

The Lender shall have received payment of any Fees due on or before the Closing
Date.



  5.1.9   Collateral Disclosure List.

The Borrower shall have delivered the Collateral Disclosure List required under
the provisions of Section 3.3 (Collateral Disclosure List) duly executed by a
Responsible Officer of the Borrower.



  5.1.10   Recordings and Filings.

The Borrower shall have: (a) executed and delivered all Financing Documents
(including, without limitation, UCC-1 and UCC-3 statements) required to be
filed, registered or recorded in order to create, in favor of the Lender, a
perfected Lien in the Collateral (subject only to the Permitted Liens) in form
and in sufficient number for filing, registration, and recording in each office
in each jurisdiction in which such filings, registrations and recordations are
required, and (b) delivered such evidence as the Lender deems satisfactory that
all necessary filing fees and all recording and other similar fees, and all
Taxes and other expenses related to such filings, registrations and recordings
will be or have been paid in full.



  5.1.11   Insurance Certificate.

The Lender shall have received an insurance certificate in accordance with the
provisions of Section 6.1.8 (Insurance) and Section 6.1.18 (Insurance With
Respect to Equipment).



  5.1.12   Field Examination.

The Lender, at its option, shall have completed a field examination of the
Borrower’s business, operations and income, the results of which field
examination and audit shall be in all respects acceptable to the Lender in its
sole and absolute discretion and shall include reference discussions with key
customers and vendors.



      Section 5.2 Conditions to all Extensions of Credit.

The making of all advances under the Loan and the issuance of all Letters of
Credit is subject to the fulfillment of the following conditions precedent in a
manner satisfactory in form and substance to the Lender and its counsel:



  5.2.1   Compliance.

The Borrower shall have complied and shall then be in compliance with all terms,
covenants, conditions and provisions of this Agreement and the other Financing
Documents that are binding upon it.



  5.2.2   Default.

          There shall exist no Event of Default or Default hereunder.   5.2.3  
 
Representations and Warranties.
       
 

The representations and warranties of the Borrower contained among the
provisions of this Agreement shall be true and with the same effect as though
such representations and warranties had been made at the time of the making of,
and of the request for, each advance under the Loan or the issuance of each
Letter of Credit, except that the representations and warranties which relate to
financial statements which are referred to in Section 4.1.11 (Financial
Condition), shall also be deemed to cover financial statements furnished from
time to time to the Lender pursuant to Section 6.1.1 (Financial Statements).



  5.2.4   Adverse Change.

No adverse change shall have occurred in the condition (financial or otherwise),
operations or business of the Borrower that would, in the good faith judgment of
the Lender, materially impair the ability of the Borrower to pay or perform any
of the Obligations.



  5.2.5   Legal Matters.

All legal documents incident to each advance under the Loan and each of the
Letters of Credit shall be reasonably satisfactory to counsel for the Lender.

ARTICLE VI
COVENANTS OF THE BORROWER



      Section 6.1 Affirmative Covenants.

So long as any of the Obligations or the Commitment shall be outstanding
hereunder, the Borrower agrees with the Lender as follows:



  6.1.1   Financial Statements.

The Borrower shall furnish to the Lender:

(a) Annual Statements and Certificates. The Borrower shall furnish to the Lender
as soon as available, but in no event more than one hundred and twenty
(120) days after the close of each fiscal year of the Borrower, (i) a copy of
the annual audited consolidated financial statement in reasonable detail
satisfactory to the Lender relating to the Borrower and its Subsidiaries,
prepared in accordance with GAAP and examined and certified by independent
certified public accountants satisfactory to the Lender, which financial
statement shall include a consolidated and consolidating balance sheet of the
Borrower and its Subsidiaries as of the end of such fiscal year and consolidated
and consolidating statements of income, cash flows and changes in shareholders
equity of the and its Subsidiaries for such fiscal year, (ii) a Compliance
Certificate, in substantially the form attached to this Agreement as EXHIBIT B,
as may be amended by the Lender from time to time, containing a detailed
computation of each financial covenant which is applicable for the period
reported, a certification that no material change has occurred to the
information contained in the Collateral Disclosure List (except as set forth in
a schedule attached to the certification), and a cash flow projection report,
each prepared by a Responsible Officer of the Borrower in a format acceptable to
the Lender, and (iii) a management letter in the form prepared by the Borrower’s
independent certified public accountants, if prepared by such accountants.

(b) Annual Opinion of Accountant. The Borrower shall furnish to the Lender as
soon as available, but in no event more than one hundred and twenty (120) days
after the close of the Borrower’s fiscal years, a letter or opinion of the
accountant who examined and certified the annual financial statement relating to
the Borrower and its Subsidiaries (i) stating whether anything in such
accountant’s examination has revealed the occurrence of a Default or an Event of
Default hereunder, and, if so, stating the facts with respect thereto and
(ii) acknowledging that the Lender will rely on the statement and that the
Borrower knows of the intended reliance by the Lender.

(c) Semi-Annual Statements and Certificates. The Borrower shall furnish to the
Lender as soon as available, but in no event more than forty five (45) days
after the close of the Borrower’s second and fourth fiscal quarters,
consolidated and consolidating balance sheets of the Borrower and its
Subsidiaries as of the close of each such semi-annual period, consolidated and
consolidating income, cash flows and changes in shareholders equity statements
for such period and a Compliance Certificate, in substantially the form attached
to this Agreement as EXHIBIT B, containing a detailed computation of each
financial covenant which is applicable for the period reported, a certification
that no change has occurred to the information contained in the Collateral
Disclosure List (except as set forth on any schedule attached to the
certification), each prepared by a Responsible Officer of the Borrower in a
format acceptable to the Lender, all as prepared and certified by a Responsible
Officer of the Borrower and accompanied by a certificate of that officer stating
whether any event has occurred which constitutes a Default or an Event of
Default hereunder, and, if so, stating the facts with respect thereto.

(d) Contract Backlog and A/R Aging Reports. The Borrower shall furnish to the
Lender within sixty (60) days after the end of the preceding fiscal year, a
contract backlog report and accounts receivable aging in form and substance
acceptable to the Lender. A form of Backlog Report is attached hereto as EXHIBIT
E and made a part hereof.

(e) Annual Budget and Projections. The Borrower shall furnish to the Lender as
soon as available, but in no event later than sixty (60) days after the end of
the preceding fiscal year, a projected income statement, on a quarterly basis
for the current fiscal year.

(f) Additional Reports and Information. The Borrower shall furnish to the Lender
promptly, such additional information, reports or statements as the Lender may
from time to time reasonably request



  6.1.2   Reports to SEC and to Stockholders.

The Borrower will furnish to the Lender, promptly upon the filing or making
thereof, at least one (1) copy of all financial statements, reports, notices and
proxy statements sent by the Borrower to its stockholders, and of all regular
and other reports filed by the Borrower with any securities exchange or with the
Securities and Exchange Commission.



  6.1.3   Recordkeeping, Rights of Inspection, Audit, Etc.

(a) The Borrower shall, and shall cause each of its Subsidiaries to, maintain
(a) a standard system of accounting in accordance with GAAP, and (b) proper
books of record and account in which full, true and correct entries are made of
all dealings and transactions in relation to its properties, business and
activities.

(b) The Borrower shall, and shall cause each of its Subsidiaries to, permit
Lender or its agents to enter upon the premises of the Borrower or any
Subsidiaries at during normal business hours and other reasonable times and as
often as the Lender may reasonably request for the purpose of conducting field
examinations of the Collateral, as well as any and all records pertaining
thereto, and at any time during the continuance of an Event of Default Lender
may take possession of and remove any or all such records. Borrower agrees to
reimburse Lender for the cost of periodic field examinations of the Collateral
at such intervals as Lender may reasonably require. The field examinations may
be performed by employees of Lender or by independent appraisers.

(c) The Borrower hereby irrevocably authorizes and directs all accountants and
auditors employed by the Borrower and/or any of its Subsidiaries at any time
prior to the repayment in full of the Obligations to exhibit and deliver to the
Lender copies of any and all of the financial statements, trial balances,
management letters, or other accounting records of any nature of the Borrower
and/or any of its Subsidiaries in the accountant’s or auditor’s possession, and
to disclose to the Lender any information they may have concerning the financial
status and business operations of the Borrower and/or any of its Subsidiaries .
Further, the Borrower hereby authorizes all Governmental Authorities to furnish
to the Lender copies of reports or examinations relating to the Borrower and/or
any of its Subsidiaries, whether made by the Borrower or otherwise.

(d) Any and all costs and expenses incurred by, or on behalf of, the Lender in
connection with the conduct of any of the foregoing shall be part of the
Enforcement Costs and shall be payable to the Lender upon demand. The Borrower
acknowledges and agrees that such expenses may include, but shall not be limited
to, any and all out-of-pocket costs and expenses of the Lender’s employees and
agents in, and when, traveling to any of the Borrower’s facilities.



  6.1.4   Existence.

The Borrower shall (a) maintain, and cause each of its Subsidiaries to maintain,
its existence in good standing in the jurisdiction in which it is organized and
in each other jurisdiction where it is required to register or qualify to do
business if the failure to do so in such other jurisdiction might have a
material adverse effect on the ability of the Borrower to perform the
Obligations, on the conduct of the Borrower’s operations, on the Borrower’s
financial condition, or on the value of, or the ability of the Lender to realize
upon, the Collateral and (b) remain a Registered Organization under the laws of
the jurisdiction stated in the Preamble of this Agreement.



  6.1.5   Compliance with Laws.

The Borrower shall comply, and cause each of its Subsidiaries to comply, with
all applicable Laws and observe the valid requirements of Governmental
Authorities, the noncompliance with or the nonobservance of which might have a
material adverse effect on the ability of the Borrower to perform the
Obligations, the conduct of the Borrower’s operations, the Borrower’s financial
condition, or the value of, or the ability of the Lender to realize upon, the
Collateral.



  6.1.6   Preservation of Properties.

The Borrower will, and will cause each of its Subsidiaries to, at all times
(a) maintain, preserve, protect and keep its properties, whether owned or
leased, in good operating condition, working order and repair (ordinary wear and
tear excepted), and from time to time will make all proper repairs, maintenance,
replacements, additions and improvements thereto needed to maintain such
properties in good operating condition, working order and repair, and (b) do or
cause to be done all things necessary to preserve and to keep in full force and
effect its material franchises, leases of real and personal property, trade
names, Patents, Trademarks, Copyrights and permits which are necessary for the
orderly continuance of its business.



  6.1.7   Line of Business.

The Borrower will continue to engage substantially only in the business of
electronic systems manufacturer and integrator with associated related services.



  6.1.8   Insurance.

The Borrower will, and will cause each of its Subsidiaries to, at all times
maintain with A-or better rated insurance companies such insurance as is
required by applicable Laws and such other insurance, all in such amounts not
less than the Lender shall reasonably determine from time to time, of such types
and against such risks, hazards, liabilities, casualties and contingencies as
are usually insured against in the same geographic areas by business entities
engaged in the same or similar business. Without limiting the generality of the
foregoing, the Borrower will, and will cause each of its Subsidiaries to, keep
adequately insured all of its property against loss or damage resulting from
fire or other risks insured against by extended coverage and maintain public
liability insurance against claims for personal injury, death or property damage
occurring upon, in or about any properties occupied or controlled by it, or
arising in any manner out of the businesses carried on by it. The Borrower shall
deliver to the Lender on the Closing Date (and thereafter on each date there is
a material change in the insurance coverage) a certificate of a Responsible
Officer of the Borrower containing a detailed list of the insurance then in
effect and stating the names of the insurance companies, the types, the amounts
and rates of the insurance, dates of the expiration thereof and the properties
and risks covered thereby. Within thirty (30) days after notice in writing from
the Lender, the Borrower will obtain such additional insurance as the Lender may
reasonably request.



  6.1.9   Taxes.

Except to the extent that the validity or amount thereof is being contested in
good faith and by appropriate proceedings, the Borrower will, and will cause
each of its Subsidiaries to, pay and discharge all Taxes prior to the date when
any interest or penalty would accrue for the nonpayment thereof. The Borrower
shall furnish to the Lender at such times as the Lender may require proof
satisfactory to the Lender of the making of payments or deposits required by
applicable Laws including, without limitation, payments or deposits with respect
to amounts withheld by the Borrower from wages and salaries of employees and
amounts contributed by the Borrower on account of federal and other income or
wage taxes and amounts due under the Federal Insurance Contributions Act, as
amended.



  6.1.10   ERISA.

The Borrower will, and will cause each of its Commonly Controlled Entities to,
comply with the funding requirements of ERISA with respect to Plans for its
respective employees. The Borrower will not permit with respect to any Plan
(a) any prohibited transaction or transactions under ERISA or the Internal
Revenue Code, which results, or may result, in any material liability of the
Borrower, or (b) any Reportable Event if, upon termination of the plan or plans
with respect to which one or more such Reportable Events shall have occurred,
there is or would be any material liability of the Borrower to the PBGC. Upon
the Lender’s request, the Borrower will deliver to the Lender a copy of the most
recent actuarial report, financial statements and annual report completed with
respect to any Plan.



  6.1.11   Notification of Events of Default and Adverse Developments.

The Borrower shall promptly notify the Lender upon obtaining knowledge of the
occurrence of:

(a) any Event of Default;

(b) any Default;

(c) any litigation instituted or threatened against the Borrower or its
Subsidiaries and of the entry of any judgment or Lien (other than any Permitted
Liens) against any of the assets or properties of the Borrower or any Subsidiary
where the claims against the Borrower or any Subsidiary exceed Five Hundred
Thousand Dollars ($500,000) and are not covered by insurance;

(d) any guaranty or other actual or potential contingent liability where the
claims against the Borrower or any Subsidiary exceed Five Hundred Thousand
Dollars ($500,000) and are not covered by insurance;

(e) any event, development or circumstance whereby the financial statements
furnished hereunder fail in any material respect to present fairly, in
accordance with GAAP, the financial condition and operational results of the
Borrower;

(f) any judicial, administrative or arbitral proceeding pending against the
Borrower or any of its Subsidiaries and any judicial or administrative
proceeding known by the Borrower or any of its Subsidiaries to be threatened
against it which, if adversely decided, could materially adversely affect its
financial condition or operations (present or prospective);

(g) the receipt by the Borrower or any of its Subsidiaries of any notice, claim
or demand from any Governmental Authority which alleges that the Borrower or any
of its Subsidiaries is in violation of any of the terms of, or has failed to
comply with any applicable Laws regulating its operation and business,
including, but not limited to, the Occupational Safety and Health Act and the
Environmental Protection Act; and

(h) any other development in the business or affairs of the Borrower or any of
its Subsidiaries that may be materially adverse;

in each case describing in detail satisfactory to the Lender the nature thereof
and the action the Borrower proposes to take with respect thereto.



  6.1.12   Government Contracts.

The Borrower shall immediately notify the Lender of the execution of any
Government Contract with a contract value equal to or greater than Five Million
Dollars ($5,000,000) and shall, if requested by the Lender, in accordance with
Section 3.2 (Grant of Liens) execute any instruments and take any steps in order
that all moneys due and to become due under such Government Contracts shall be
assigned to the Lender and notice thereof given to the Government under the
Federal Assignment of Claims Act of 1940 (31 U.S.C. §3727 and 41 U.S.C. §15) or
any other similar applicable law. On the Lender’s request the Borrower shall
assign such other Government Contracts as the Lender requires in the exercise of
its reasonable discretion.



  6.1.13   Hazardous Materials; Contamination.

The Borrower agrees to:

(a) give notice to the Lender immediately upon the Borrower’s acquiring
knowledge of the presence of any Hazardous Materials and of any Hazardous
Materials Contamination on any property owned or controlled by the Borrower or
for which the Borrower is, or is claimed to be, responsible (provided that such
notice shall not be required for Hazardous Materials placed or stored on such
property in accordance with applicable Laws in the ordinary course (including,
without limitation, quantity) of the Borrower’s line of business expressly
described in this Agreement) or of any Hazardous Materials Contamination, with a
full description thereof;

(b) promptly comply with any Laws requiring the removal, treatment or disposal
of Hazardous Materials or Hazardous Materials Contamination and provide the
Lender with satisfactory evidence of such compliance;

(c) provide the Lender, within thirty (30) days after a demand by the Lender,
with a bond, letter of credit or similar financial assurance evidencing to the
Lender’s satisfaction that the necessary funds are available to pay the cost of
removing, treating, and disposing of such Hazardous Materials or Hazardous
Materials Contamination and discharging any Lien which may be established as a
result thereof on any property owned or controlled by the Borrower or for which
the Borrower is, or is claimed to be, responsible; and

(d) as part of the Obligations, defend, indemnify and hold harmless the Lender
and its agents, employees, trustees, successors and assigns from any and all
claims which may now or in the future (whether before or after the termination
of this Agreement) be asserted as a result of the presence of any Hazardous
Materials or any Hazardous Materials Contamination on any property owned or
controlled by the Borrower or for which the Borrower is, or is claimed to be,
responsible. The Borrower acknowledges and agrees that this indemnification
shall survive the termination of this Agreement and the Commitment and the
payment and performance of all of the other Obligations.



  6.1.14   Disclosure of Significant Transactions.

The Borrower shall deliver to the Lender a written notice describing in detail
each transaction by it involving the purchase, sale, lease, or other acquisition
or loss or casualty to or disposition of an interest in Fixed or Capital Assets
which exceeds One Million Dollars ($1,000,000.00), said notices to be delivered
to the Lender within thirty (30) days of the occurrence of each such
transaction.



  6.1.15   Financial Covenants.

(a) The Borrower will maintain, on a consolidated basis and tested as of the
last day of each of the Borrower’s fiscal quarters for the four (4) quarter
period ending on that date, a ratio of Funded Debt to EBITDA (the “Funded Debt
to EBITDA Ratio”) equal to not more than 1.50 to 1.00; provided, however, that
at all times the Lender is receiving all financial statements required pursuant
to Section 6.1.1 hereof when due pursuant to Section 6.1.1 hereof and no Event
of Default has occurred and is continuing, the Funded Debt to EBITDA Ratio shall
only be tested as of the last day of the Borrower’s second and fourth fiscal
quarters.



  6.1.16   Collection of Receivables.

Until such time that the Lender shall notify the Borrower of the revocation of
such privilege, the Borrower shall at its own expense have the privilege for the
account of, and in trust for, the Lender of collecting its Receivables and
receiving in respect thereto all Items of Payment and shall otherwise completely
service all of the Receivables including (a) the billing, posting and
maintaining of complete records applicable thereto, (b) the taking of such
action with respect to the Receivables as the Lender may request or in the
absence of such request, as the Borrower may deem advisable; and (c) the
granting, in the ordinary course of business, to any Account Debtor, any rebate,
refund or adjustment to which the Account Debtor may be lawfully entitled, and
may accept, in connection therewith, the return of goods, the sale or lease of
which shall have given rise to a Receivable and may take such other actions
relating to the settling of any Account Debtor’s claim as may be commercially
reasonable. The Lender may, at its option, at any time or from time to time
after and during the continuance of an Event of Default hereunder, revoke the
collection privilege given in this Agreement to the Borrower by either giving
notice of its assignment of, and lien on the Collateral to the Account Debtors
or giving notice of such revocation to the Borrower. The Lender shall not have
any duty to, and the Borrower hereby releases the Lender from all claims of loss
or damage caused by the delay or failure to collect or enforce any of the
Receivables or to preserve any rights against any other party with an interest
in the Collateral. The Lender shall be entitled at any time and from time to
time to confirm and verify Receivables.



  6.1.17   Assignments of Receivables.

The Borrower will promptly, upon request, execute and deliver to the Lender
written assignments, in form and content acceptable to the Lender, of specific
Receivables or groups of Receivables; provided, however, the Lien and/or
security interest granted to the Lender under this Agreement shall not be
limited in any way to or by the inclusion or exclusion of Receivables within
such assignments. Receivables so assigned shall secure payment of the
Obligations and are not sold to the Lender whether or not any assignment
thereof, which is separate from this Agreement, is in form absolute. The
Borrower agrees that neither any assignment to the Lender nor any other
provision contained in this Agreement or any of the other Financing Documents
shall impose on the Lender any obligation or liability of the Borrower with
respect to that which is assigned and the Borrower hereby agrees to indemnify
the Lender and hold the Lender harmless from any and all claims, actions, suits,
losses, damages, costs, expenses, fees, obligations and liabilities which may be
incurred by or imposed upon the Lender by virtue of the assignment of and Lien
on the Borrower’s rights, title and interest in, to, and under the Collateral.



  6.1.18   Insurance With Respect to Equipment.

The Borrower will (a) maintain hazard insurance with fire and extended coverage
and naming the Lender as an additional insured with loss payable to the Lender
as its respective interest may appear on the Equipment in an amount at least
equal to the lesser amount of the outstanding principal amount of the
Obligations or the fair market value of the Equipment (but in any event
sufficient to avoid any co-insurance obligations) and with a specific
endorsement to each such insurance policy pursuant to which the insurer agrees
to give the Lender at least thirty (30) days written notice before any
alteration or termination of such insurance policy and that no act or default of
the Borrower shall affect the right of the Lender to recover under such policy
in the event of loss or damage; (b) file with the Lender, upon its request, a
detailed list of the insurance then in effect and stating the names of the
insurance companies, the amounts and rates of the insurance, dates of the
expiration thereof and the properties and risks covered thereby; and (c) within
thirty (30) days after notice in writing from the Lender, obtain such additional
insurance as the Lender may reasonably request.



  6.1.19   Maintenance of the Collateral.

The Borrower will maintain the Collateral in good working order, saving and
excepting ordinary wear and tear, and will not permit anything to be done to the
Collateral which may materially impair the value thereof. The Lender, or an
agent designated by the Lender, shall be permitted to enter the premises of the
Borrower and examine, audit and inspect the Collateral at any reasonable time
and from time to time without notice. The Lender agrees to act in a commercially
reasonable manner when inspecting the premises of the Borrower and when
examining, auditing and/or inspecting the Collateral. The Lender shall not have
any duty to, and the Borrower hereby releases the Lender from all claims of loss
or damage caused by the delay or failure to collect or enforce any of the
Receivables or to, preserve any rights against any other party with an interest
in the Collateral.



  6.1.20   Equipment.

The Borrower shall (a) maintain all Equipment as personalty, (b) not affix any
Equipment to any real estate in such manner as to become a fixture or part of
such real estate, and (c) shall hold no Equipment on a sale on approval basis.
The Borrower hereby declares its intent that, notwithstanding the means of
attachment, no goods of the Borrower hereafter attached to any realty shall be
deemed a fixture, which declaration shall be irrevocable, without the Lender’s
consent, until all of the Obligations have been paid in full and all of the
Commitments and Letters of Credit have been terminated.



  6.1.21   Defense of Title and Further Assurances.

At its expense the Borrower will defend the title to the Collateral (and any
part thereof), and will immediately execute, acknowledge and deliver any
renewal, affidavit, deed, assignment, security agreement, certificate or other
document which the Lender may require in order to perfect, preserve, maintain,
continue, protect and/or extend the Lien granted to the Lender under this
Agreement or under any of the other Financing Documents and the first priority
of that Lien subject only to the Permitted Liens. The Borrower hereby authorizes
the filing of any financing statement or continuation statement required under
the Uniform Commercial Code. The Borrower will from time to time do whatever the
Lender may require by way of obtaining, executing, delivering, and/or filing
landlords’, mortgagees’ or bailees’ waivers, notices of assignment and other
notices and amendments and renewals thereof and the Borrower will take any and
all steps and observe such formalities as the Lender may require, in order to
create and maintain a valid Lien upon, pledge of, or paramount security interest
in, the Collateral, subject to the Permitted Liens. The Borrower shall pay to
the Lender on demand all taxes, costs and expenses incurred by the Lender in
connection with the preparation, execution, recording and filing of any such
document or instrument. To the extent that the proceeds of any of the Accounts
or Receivables of the Borrower are expected to become subject to the control of,
or in the possession of, a party other than the Borrower or the Lender, the
Borrower shall cause all such parties to execute and deliver on the Closing Date
security documents or other documents as requested by the Lender and as may be
necessary to evidence and/or perfect the security interest of the Lender in
those proceeds. The Borrower hereby irrevocably appoints the Lender as the
Borrower’s attorney-in-fact, with power of substitution, in the name of the
Lender or in the name of the Borrower or otherwise, for the use and benefit of
the Lender, but at the cost and expense of the Borrower and without notice to
the Borrower, to execute and deliver any and all of the instruments and other
documents and take any action which the Lender may require pursuant the
foregoing provisions of this Section.



  6.1.22   Business Names; Locations.

The Borrower will notify the Lender not less than thirty (30) days prior to
(a) any change in the name under which the Borrower conducts its business,
(b) any change of the location of the chief executive office of the Borrower,
(c) the opening of any new place of business or the closing of any existing
place of business, and (d) any change in the location of the places where the
Collateral, or any part thereof, or the books and records, or any part thereof,
are kept.



  6.1.23   Use of Premises and Equipment.

The Borrower agrees that until the Obligations are fully paid and the Commitment
and the Letters of Credit have been terminated or have expired, the Lender
(a) after and during the continuance of an Event of Default, may use any of the
Borrower’s owned or leased lifts, hoists, trucks and other facilities or
equipment for handling or removing the Collateral; and (b) shall have, and is
hereby granted, a right of ingress and egress to the places where the Collateral
is located, and may proceed over and through any of the Borrower’s owned or
leased property.



  6.1.24   Protection of Collateral.

The Borrower agrees that the Lender may at any time following an Event of
Default take such steps as the Lender deems reasonably necessary to protect the
Lender’s interest in, and to preserve the Collateral, including, the hiring of
such security guards or the placing of other security protection measures as the
Lender deems appropriate, may employ and maintain at any of the Borrower’s
premises a custodian who shall have full authority to do all acts necessary to
protect the Lender’s interests in the Collateral and may lease warehouse
facilities to which the Lender may move all or any part of the Collateral to the
extent commercially reasonable. The Borrower agrees to cooperate fully with the
Lender’s efforts to preserve the Collateral and will take such actions to
preserve the Collateral as the Lender may reasonably direct. All of the Lender’s
expenses of preserving the Collateral, including any reasonable expenses
relating to the compensation and bonding of a custodian, shall be part of the
Enforcement Costs.



  6.1.25   Primary Banking Relationship.

As a material inducement to the Lender to enter into this Agreement, the
Borrower agrees to maintain their primary operating accounts with the Lender.
The Borrower understands that the failure to maintain their primary operating
accounts with the Lender may result in an adjustment of the Applicable Margin or
Fees applicable to the Obligations in order for the Lender to maintain the rate
of return on the Obligations contemplated with such accounts maintained with the
Lender.



      Section 6.2 Negative Covenants.

So long as any of the Obligations or the Commitment shall be outstanding
hereunder, the Borrower agrees with the Lender as follows:



  6.2.1   Capital Structure, Merger, Acquisition or Sale of Assets.

Except with respect to an Authorized Acquisition, the Borrower will not, without
the prior written consent of the Lender, alter or amend its capital structure,
authorize any additional class of equity, enter into any merger or consolidation
or amalgamation, windup or dissolve itself (or suffer any liquidation or
dissolution) or acquire all or substantially all the assets of any Person, or
sell, lease or otherwise dispose of any of its assets if the value of such
transaction exceeds $1,000,000. Any consent of the Lender to the disposition of
any assets may be conditioned on a specified use of the proceeds of disposition.
As used herein, an “Authorized Acquisition” means any acquisition by the
Borrower which complies with the acquisition criteria set forth on EXHIBIT G
hereto.



  6.2.2   Subsidiaries.

Unless the Subsidiary executes an Additional Borrower Joinder Supplement in the
form of EXHIBIT D, the Borrower will not create or acquire any Subsidiaries
other than the Subsidiaries identified on the Collateral Disclosure List.



  6.2.3   Purchase or Redemption of Securities, Dividend Restrictions.

The Borrower will not purchase, redeem or otherwise acquire any shares of its
capital stock or warrants now or hereafter outstanding, declare or pay any
dividends thereon (other than stock dividends), apply any of its property or
assets to the purchase, redemption or other retirement of, set apart any sum for
the payment of any dividends on, or for the purchase, redemption, or other
retirement of, make any distribution by reduction of capital or otherwise in
respect of, any shares of any class of capital stock of the Borrower, or any
warrants, permit any Subsidiary to purchase or acquire any shares of any class
of capital stock of, or warrants issued by, the Borrower, make any distribution
to stockholders or set aside any funds for any such purpose, and not prepay,
purchase or redeem any Funded Debt other than the Obligations; provided, however
that the Borrower may repurchase stock pursuant to stock repurchase agreements
so long as (a) a Default has not occurred and is continuing at the time of such
repurchase nor would exist after giving effect to such repurchase, and (b) such
repurchases in the aggregate do not exceed Five Million Dollars ($5,000,000) in
any fiscal year.



  6.2.4   Indebtedness.

The Borrower will not create, incur, assume or suffer to exist any Funded Debt,
except:

(a) the Obligations;

(b) current accounts payable arising in the ordinary course;

(c) Indebtedness secured by Permitted Liens;

(d) With the prior written consent of the Lender in each case, Subordinated
Indebtedness;

(e) Indebtedness of the Borrower existing on the date hereof and reflected on
the financial statements furnished pursuant to Section 4.1.11 (Financial
Condition); and

(f) Capitalized Leases less than Five Hundred Thousand Dollars ($500,000) in the
aggregate at any time.



  6.2.5   Investments, Loans and Other Transactions.

Except as otherwise provided in this Agreement, the Borrower will not (a) make,
assume, acquire or continue to hold any investment in any real property (unless
used in connection with its business and treated as a Fixed or Capital Asset of
the Borrower) or any Person, whether by stock purchase, capital contribution,
acquisition of indebtedness of such Person or otherwise (including, without
limitation, investments in any joint venture or partnership), (b) guaranty or
otherwise become contingently liable for the indebtedness or obligations of any
Person, (c) make any loans or advances, or otherwise extend credit to any Person
except in the ordinary course of business or (d) pay any bonuses, fees
compensation, commissions, salaries, drawing account or other payments, whether
direct or indirect, to any stockholders of the Borrower, or any Affiliate of the
Borrower, other than reasonable compensation for actual services rendered by
stockholders in their capacity as officers, members of the Board of Directors or
employees of the Borrower, except:

(a) any advance to an officer of the Borrower for travel or other business
expenses in the ordinary course of business;

(b) the endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business;

(c) any investment in Cash Equivalents, which are pledged to the Lender as
collateral and security for the Obligations; and

(d) trade credit extended to customers in the ordinary course of business.



  6.2.6   Operating Lease Obligations.

The Borrower will not incur or permit to exist any Lease Obligations except
Capital Leases expressly permitted by this Agreement, if the aggregate amount of
all such Lease Obligations would at any time exceed Ten Million Dollars
($10,000,000) during any fiscal year of the Borrower.



  6.2.7   Subordinated Indebtedness.

The Borrower will not make:

(a) any payment of principal of, or interest on, any of the Subordinated
Indebtedness, including, without limitation, the Subordinated Debt, if a Default
or an Event of Default then exists hereunder or would result from such payment;

(b) any payment of the principal or interest due on the Subordinated
Indebtedness as a result of acceleration thereunder or a mandatory prepayment
thereunder;

(c) any amendment or modification of or supplement to the documents evidencing
or securing the Subordinated Indebtedness; or

(d) payment of principal or interest on the Subordinated Indebtedness other than
when due (without giving effect to any acceleration of maturity or mandatory
prepayment).



  6.2.8   Liens; Confessed Judgment.

The Borrower agrees that it (a) will not create, incur, assume or suffer to
exist any Lien upon any of its properties or assets, whether now owned or
hereafter acquired, except for Liens securing the Obligations and Permitted
Liens, (b) will not agree to, assume or suffer to exist any provision in any
instrument or other document for confession of judgment, cognovit or other
similar right or remedy, (c) will not allow or suffer to exist any Permitted
Liens to be superior to Liens securing the Obligations, (d) will not enter into
any contracts for the consignment of goods to the Borrower, (e) will not execute
or suffer the filing of any financing statements or the posting of any signs
giving notice of consignments to the Borrower, (f) will not, as a material part
of its business, engage in the sale of goods belonging to others, and (g) will
not allow or suffer to exist the failure of any Lien described in the Security
Documents to attach to, and/or remain at all times perfected on, any of the
property described in the Security Documents.



  6.2.9   Transactions with Affiliates.

The Borrower and its Subsidiaries will not enter into or participate in any
transaction with any Affiliate or, except in the ordinary course of business,
with the officers, directors, employees and other representatives of the
Borrower and/or any Subsidiary.



  6.2.10   Other Businesses.

The Borrower and its Subsidiaries will not engage directly or indirectly in any
business other than its current line of business described elsewhere in this
Agreement.



  6.2.11   ERISA Compliance.

Neither the Borrower nor any Commonly Controlled Entity shall: (a) engage in or
permit any “prohibited transaction” (as defined in ERISA); (b) cause any
“accumulated funding deficiency” as defined in ERISA and/or the Internal Revenue
Code; (c) terminate any pension plan in a manner which could result in the
imposition of a lien on the property of the Borrower pursuant to ERISA; (d)
terminate or consent to the termination of any Multi-employer Plan; or (e) incur
a complete or partial withdrawal with respect to any Multi-employer Plan.



  6.2.12   Prohibition on Hazardous Materials.

The Borrower shall not place, manufacture or store or permit to be placed,
manufactured or stored any Hazardous Materials on any property owned, operated
or controlled by the Borrower or for which the Borrower is responsible other
than Hazardous Materials placed or stored on such property in accordance with
applicable Laws in the ordinary course.



  6.2.13   Method of Accounting; Fiscal Year.

(a) The Borrower shall not change the method of accounting employed in the
preparation of any financial statements furnished to the Lender under the
provisions of Section 6.1.1 (Financial Statements), unless required to conform
to GAAP and on the condition that the Borrower’s accountants shall furnish such
information as the Lender may request to reconcile the changes with the
Borrower’s prior financial statements.

(b) The Borrower will not change its fiscal year from a year ending on
September 30.



  6.2.14   Compensation.

The Borrower shall not pay any bonuses, fees, compensation, commissions,
salaries, drawing accounts, or other payments (cash and non-cash), whether
direct or indirect, to any stockholders of the Borrower, or any Affiliate of the
Borrower, other than reasonable compensation for actual services rendered by
stockholders in their capacity as officers, members of the Board of Directors or
employees of the Borrower.



  6.2.15   Transfer of Collateral.

The Borrower will not transfer, or permit the transfer, to another location of
any of the Collateral or the books and records related to any of the Collateral.



  6.2.16   Sale and Leaseback.

The Borrower will not directly or indirectly enter into any arrangement to sell
or transfer all or any substantial part of its fixed assets and thereupon or
within one (1) year thereafter rent or lease the assets so sold or transferred.



  6.2.17   Disposition of Collateral.

The Borrower will not sell, discount, allow credits or allowances, transfer,
assign, extend the time for payment on, convey, lease, assign, transfer or
otherwise dispose of the Collateral, except, prior to an Event of Default,
dispositions expressly permitted elsewhere in this Agreement, and the sale of
unnecessary or obsolete Equipment, but only if the proceeds of the sale of such
Equipment are (a) used to purchase similar Equipment to replace the unnecessary
or obsolete Equipment or (b) immediately turned over to the Lender for
application to the Obligations.



  6.2.18   Stock of Subsidiaries.

The Borrower will not sell or otherwise dispose of any shares of capital stock
of any Subsidiary (except in connection with a merger or consolidation of a
Wholly Owned Subsidiary into the Borrower or another Wholly Owned Subsidiary or
with the dissolution of any Subsidiary) or permit any Subsidiary to issue any
additional shares of its capital stock except pro rata to its stockholders.

ARTICLE VII
DEFAULT AND RIGHTS AND REMEDIES



      Section 7.1 Events of Default.

The occurrence of any one or more of the following events shall constitute an
“Event of Default” under the provisions of this Agreement:



  7.1.1   Failure to Pay.

The failure of the Borrower to pay any of the Obligations as and when due and
payable in accordance with the provisions of this Agreement, the Notes and/or
any of the other Financing Documents.



  7.1.2   Breach of Representations and Warranties.

Any representation or warranty made in this Agreement or in any report,
statement, schedule, certificate, opinion (including any opinion of counsel for
the Borrower), financial statement or other document furnished in connection
with this Agreement, any of the other Financing Documents, or the Obligations,
shall prove to have been false or misleading when made (or, if applicable, when
reaffirmed) in any material respect.



  7.1.3   Failure to Comply with Covenants.

The failure of the Borrower to perform, observe or comply with any covenant,
condition or agreement contained in this Agreement.



  7.1.4   Default Under Other Financing Documents or Obligations.

A default shall occur under any of the other Financing Documents or under any
other Obligations, and such default is not cured within any applicable grace
period provided therein.



  7.1.5   Receiver; Bankruptcy.

The Borrower or any Subsidiary shall (a) apply for or consent to the appointment
of a receiver, trustee or liquidator of itself or any of its property, (b) admit
in writing its inability to pay its debts as they mature, (c) make a general
assignment for the benefit of creditors, (d) be adjudicated a bankrupt or
insolvent, (e) file a voluntary petition in bankruptcy or a petition or an
answer seeking or consenting to reorganization or an arrangement with creditors
or to take advantage of any bankruptcy, reorganization, insolvency, readjustment
of debt, dissolution or liquidation law or statute, or an answer admitting the
material allegations of a petition filed against it in any proceeding under any
such law, or take corporate action for the purposes of effecting any of the
foregoing, (f) by any act indicate its consent to, approval of or acquiescence
in any such proceeding or the appointment of any receiver of or trustee for any
of its property, or suffer any such receivership, trusteeship or proceeding to
continue undischarged for a period of sixty (60) days, or (g) by any act
indicate its consent to, approval of or acquiescence in any order, judgment or
decree by any court of competent jurisdiction or any Governmental Authority
enjoining or otherwise prohibiting the operation of a material portion of the
Borrower’s or any Subsidiary’s business or the use or disposition of a material
portion of the Borrower’s or any Subsidiary’s assets.



  7.1.6   Involuntary Bankruptcy, etc.

(a) An order for relief shall be entered in any involuntary case brought against
the Borrower or any Subsidiary under the Bankruptcy Code, or (b) any such case
shall be commenced against the Borrower or any Subsidiary and shall not be
dismissed within sixty (60) days after the filing of the petition, or (c) an
order, judgment or decree under any other Law is entered by any court of
competent jurisdiction or by any other Governmental Authority on the application
of a Governmental Authority or of a Person other than the Borrower or any
Subsidiary (i) adjudicating the Borrower or any Subsidiary bankrupt or
insolvent, or (ii) appointing a receiver, trustee or liquidator of the Borrower
or of any Subsidiary, or of a material portion of the Borrower’s or any
Subsidiary’s assets, or (iii) enjoining, prohibiting or otherwise limiting the
operation of a material portion of the Borrower’s or any Subsidiary’s business
or the use or disposition of a material portion of the Borrower’s or any
Subsidiary’s assets, and such order, judgment or decree continues unstayed and
in effect for a period of thirty (30) days from the date entered.



  7.1.7   Judgment.

Unless adequately insured in the opinion of the Lender, the entry of a final
judgment for the payment of money involving more than $250,000 against the
Borrower, and the failure by the Borrower to discharge the same, or cause it to
be discharged, within thirty (30) days from the date of the order, decree or
process under which or pursuant to which such judgment was entered, or to secure
a stay of execution pending appeal of such judgment.



  7.1.8   Execution; Attachment.

Any execution or attachment shall be levied against the Collateral, or any part
thereof, and such execution or attachment shall not be set aside, discharged or
stayed within thirty (30) days after the same shall have been levied.



  7.1.9   Default Under Other Borrowings.

Default shall be made with respect to any Funded Debt (other than the Loan) if
the effect of such default is to accelerate the maturity of such Funded Debt or
to permit the holder or obligee thereof or other party thereto to cause any such
Funded Debt to become due prior to its stated maturity.



  7.1.10   Challenge to Agreements.

The Borrower shall challenge the validity and binding effect of any provision of
any of the Financing Documents or shall state its intention to make such a
challenge of any of the Financing Documents or any of the Financing Documents
shall for any reason (except to the extent permitted by its express terms) cease
to be effective or to create a valid and perfected first priority Lien (except
for Permitted Liens) on, or security interest in, any of the Collateral
purported to be covered thereby.



  7.1.11   Material Adverse Change.

The Lender in its reasonable discretion determines in good faith that a material
adverse change has occurred in the financial condition of the Borrower.



  7.1.12   Impairment of Position.

The Lender in its reasonable discretion determines in good faith that an event
has occurred which impairs the prospect of payment of the Obligations and/or the
value of the Collateral.



  7.1.13   Collateral Inadequacy.

The determination in good faith by the Lender that the security for the
Obligations is inadequate.



  7.1.14   Change in Ownership.

Any change in control of the ownership of the Borrower. For purposes hereof,
change in control of the ownership of the Borrower shall mean change of twenty
percent (20%) or more of the aggregate of the ownership of the Borrower.



  7.1.15   Contract Default, Debarment or Suspension.

Default shall be made under any Government Contract, or any Government Contract
is terminated for default by any Governmental Authority for any reason
whatsoever, or if the Borrower is debarred or suspended, whether temporarily or
permanently, by any Governmental Authority.



  7.1.16   Liquidation, Termination, Dissolution, Change in Management, etc.

The Borrower shall liquidate, dissolve or terminate its existence or shall
suspend or terminate a substantial portion of its business operations or any
change occurs in the management or control of the Borrower without the prior
written consent of the Lender.



  7.1.17   Advances to Subsidiaries.

The Borrower shall make any advance, loan, or extension of credit to or any
payment on behalf of or guaranty any obligation of any Subsidiary in excess of
$500,000 in the Aggregate without the Lender’s prior written consent.



  7.1.18   Swap Default.

An event occurs which gives the Lender the right or option to terminate any Swap
Contract which is secured by the Collateral.



      Section 7.2 Remedies.

Upon the occurrence of any Default or Event of Default, the Lender may at any
time thereafter exercise any one or more of the following rights, powers or
remedies:



  7.2.1   Acceleration.

The Lender may declare the Obligations to be immediately due and payable,
notwithstanding anything contained in this Agreement or in any of the other
Financing Documents to the contrary, without presentment, demand, protest,
notice of protest or of dishonor, or other notice of any kind, all of which the
Borrower hereby waives.



  7.2.2   Further Advances.

The Lender may from time to time without notice to the Borrower suspend,
terminate or limit any further loans or other extensions of credit under this
Agreement and under any of the other Financing Documents. Further, upon the
occurrence of an Event of Default or Default specified in Section 7.1.5
(Receiver; Bankruptcy) or Section 7.1.6 (Involuntary Bankruptcy, etc.), the
Revolving Credit Commitment and any agreement in any of the Financing Documents
to provide additional credit and/or to issue Letters of Credit shall immediately
and automatically terminate and the unpaid principal amount of the Notes (with
accrued interest thereon) and all other Obligations then outstanding, shall
immediately become due and payable without further action of any kind and
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived by the Borrower.



  7.2.3   Uniform Commercial Code.

The Lender shall have all of the rights and remedies of a secured party under
the applicable Uniform Commercial Code and other applicable Laws. Upon demand by
the Lender, the Borrower shall assemble the Collateral and make it available to
the Lender, at a place designated by the Lender. The Lender or its agents may
without notice from time to time enter upon the Borrower’s premises to take
possession of the Collateral, to remove it, to render it unusable, to process it
or otherwise prepare it for sale, or to sell or otherwise dispose of it.

Any written notice of the sale, disposition or other intended action by the
Lender with respect to the Collateral which is sent by regular mail, postage
prepaid, to the Borrower at the address set forth in Section 8.1 (Notices), or
such other address of the Borrower which may from time to time be shown on the
Lender’s records, at least ten (10) days prior to such sale, disposition or
other action, shall constitute commercially reasonable notice to the Borrower.
The Lender may alternatively or additionally give such notice in any other
commercially reasonable manner. Nothing in this Agreement shall require the
Lender to give any notice not required by applicable Laws.

If any consent, approval, or authorization of any state, municipal or other
Governmental Authority or of any other Person or of any Person having any
interest therein, should be necessary to effectuate any sale or other
disposition of the Collateral, the Borrower agrees to execute all such
applications and other instruments, and to take all other action, as may be
required in connection with securing any such consent, approval or
authorization.

The Borrower recognizes that the Lender may be unable to effect a public sale of
all or a part of the Collateral consisting of Investment Property by reason of
certain prohibitions contained in the Securities Act of 1933, as amended, and
other applicable Federal and state Laws. The Lender may, therefore, in its
discretion, take such steps as it may deem appropriate to comply with such Laws
and may, for example, at any sale of the Collateral consisting of securities
restrict the prospective bidders or purchasers as to their number, nature of
business and investment intention, including, without limitation, a requirement
that the Persons making such purchases represent and agree to the satisfaction
of the Lender that they are purchasing such securities for their account, for
investment, and not with a view to the distribution or resale of any thereof.
The Borrower covenants and agrees to do or cause to be done promptly all such
acts and things as the Lender may request from time to time and as may be
necessary to offer and/or sell the securities or any part thereof in a manner
which is valid and binding and in conformance with all applicable Laws. Upon any
such sale or disposition, the Lender shall have the right to deliver, assign and
transfer to the purchaser thereof the Collateral consisting of securities so
sold.



  7.2.4   Specific Rights With Regard to Collateral.

In addition to all other rights and remedies provided hereunder or as shall
exist at law or in equity from time to time, the Lender may (but shall be under
no obligation to), without notice to the Borrower, and the Borrower hereby
irrevocably appoints the Lender as its attorney-in-fact, with power of
substitution, in the name of the Lender and/or in the name of the Borrower or
otherwise, for the use and benefit of the Lender, but at the cost and expense of
the Borrower and without notice to the Borrower:

(a) request any Account Debtor obligated on any of the Accounts to make payments
thereon directly to the Lender, with the Lender taking control of the Proceeds
thereof;

(b) compromise, extend or renew any of the Collateral or deal with the same as
it may deem advisable;

(c) make exchanges, substitutions or surrenders of all or any part of the
Collateral;

(d) copy, transcribe, or remove from any place of business of the Borrower or
any Subsidiary all books, records, ledger sheets, correspondence, invoices and
documents, relating to or evidencing any of the Collateral or without cost or
expense to the Lender, make such use of the Borrower’s or any Subsidiary’s
place(s) of business as may be reasonably necessary to administer, control and
collect the Collateral;

(e) demand, collect, receipt for and give renewals, extensions, discharges and
releases of any of the Collateral;

(f) institute and prosecute legal and equitable proceedings to enforce
collection of, or realize upon, any of the Collateral;

(g) settle, renew, extend, compromise, compound, exchange or adjust claims in
respect of any of the Collateral or any legal proceedings brought in respect
thereof;

(h) endorse or sign the name of the Borrower upon any Items of Payment,
certificates of title, Instruments, Investment Property, stock powers,
documents, documents of title, financing statements, assignments, notices or
other writing relating to or part of the Collateral and on any proof of claim in
bankruptcy against an Account Debtor;

(i) notify the Post Office authorities to change the address for the delivery of
mail to the Borrower to such address or Post Office Box as the Lender may
designate and receive and open all mail addressed to the Borrower; and

(j) take any other action necessary or beneficial to realize upon or dispose of
the Collateral or to carry out the terms of this Agreement.



  7.2.5   Application of Proceeds.

Any proceeds of sale or other disposition of the Collateral will be applied by
the Lender to the payment first of any and all Enforcement Costs, and any
balance of such proceeds will be applied to the Obligations in such order and
manner as the Lender shall determine. If the sale or other disposition of the
Collateral fails to fully satisfy the Obligations, the Borrower shall remain
liable to the Lender for any deficiency.



  7.2.6   Performance by Lender.

Upon the occurrence and continuation of an Event of Default, the Lender without
notice to or demand upon the Borrower and without waiving or releasing any of
the Obligations or any Default or Event of Default, may (but shall be under no
obligation to) at any time thereafter make such payment or perform such act for
the account and at the expense of the Borrower, and may enter upon the premises
of the Borrower for that purpose and take all such action thereon as the Lender
may consider necessary or appropriate for such purpose and the Borrower hereby
irrevocably appoints the Lender as its attorney-in-fact to do so, with power of
substitution, in the name of the Lender or in the name of the Borrower or
otherwise, for the use and benefit of the Lender, but at the cost and expense of
the Borrower and without notice to the Borrower. All sums so paid or advanced by
the Lender together with interest thereon from the date of payment, advance or
incurring until paid in full at the Post-Default Rate and all costs and
expenses, shall be deemed part of the Enforcement Costs, shall be paid by the
Borrower to the Lender on demand, and shall constitute and become a part of the
Obligations.



  7.2.7   Other Remedies.

The Lender may from time to time proceed to protect or enforce its rights by an
action or actions at law or in equity or by any other appropriate proceeding,
whether for the specific performance of any of the covenants contained in this
Agreement or in any of the other Financing Documents, or for an injunction
against the violation of any of the terms of this Agreement or any of the other
Financing Documents, or in aid of the exercise or execution of any right, remedy
or power granted in this Agreement, the Financing Documents, and/or applicable
Laws. The Lender is authorized to offset and apply to all or any part of the
Obligations all moneys, credits and other property of any nature whatsoever of
the Borrower now or at any time hereafter in the possession of, in transit to or
from, under the control or custody of, or on deposit with, the Lender or any
Affiliate of the Lender.

ARTICLE VIII
MISCELLANEOUS



      Section 8.1 Notices.

All notices, requests and demands to or upon the parties to this Agreement shall
be in writing and shall be deemed to have been given or made when delivered by
hand on a Business Day, or two (2) days after the date when deposited in the
mail, postage prepaid by registered or certified mail, return receipt requested,
or when sent by overnight courier, on the Business Day next following the day on
which the notice is delivered to such overnight courier, addressed as follows:



      Borrower: Argon ST, Inc.

      12701 Fair Lakes Circle, Suite 800
Fairfax, Virginia 22033-4907

Attention:
  Joseph T. Houston
Lender:
  Bank of America, N. A.

      8300 Greensboro Drive

Mezzanine
 
McLean, Virginia 22102-3604

Attention:
  Commercial Lending

By written notice, each party to this Agreement may change the address to which
notice is given to that party, provided that such changed notice shall include a
street address to which notices may be delivered by overnight courier in the
ordinary course on any Business Day.



      Section 8.2 Amendments; Waivers.

This Agreement and the other Financing Documents may not be amended, modified,
or changed in any respect except by an agreement in writing signed by the Lender
and the Borrower. No waiver of any provision of this Agreement or of any of the
other Financing Documents, nor consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
signed by the Lender. No course of dealing between the Borrower and the Lender
and no act or failure to act from time to time on the part of the Lender shall
constitute a waiver, amendment or modification of any provision of this
Agreement or any of the other Financing Documents or any right or remedy under
this Agreement, under any of the other Financing Documents or under applicable
Laws.

Without implying any limitation on the foregoing:

(a) Any waiver or consent shall be effective only in the specific instance, for
the terms and purpose for which given, subject to such conditions as the Lender
may specify in any such instrument.

(b) No waiver of any Default or Event of Default shall extend to any subsequent
or other Default or Event of Default, or impair any right consequent thereto.

(c) No notice to or demand on the Borrower in any case shall entitle the
Borrower to any other or further notice or demand in the same, similar or other
circumstance.

(d) No failure or delay by the Lender to insist upon the strict performance of
any term, condition, covenant or agreement of this Agreement or of any of the
other Financing Documents, or to exercise any right, power or remedy consequent
upon a breach thereof, shall constitute a waiver, amendment or modification of
any such term, condition, covenant or agreement or of any such breach or
preclude the Lender from exercising any such right, power or remedy at any time
or times.

(e) By accepting payment after the due date of any amount payable under this
Agreement or under any of the other Financing Documents, the Lender shall not be
deemed to waive the right either to require prompt payment when due of all other
amounts payable under this Agreement or under any of the other Financing
Documents, or to declare a default for failure to effect such prompt payment of
any such other amount.



      Section 8.3 Cumulative Remedies.

The rights, powers and remedies provided in this Agreement and in the other
Financing Documents are cumulative, may be exercised concurrently or separately,
may be exercised from time to time and in such order as the Lender shall
determine, subject to the provisions of this Agreement, and are in addition to,
and not exclusive of, rights, powers and remedies provided by existing or future
applicable Laws. In order to entitle the Lender to exercise any remedy reserved
to it in this Agreement, it shall not be necessary to give any notice, other
than such notice as may be expressly required in this Agreement. Without
limiting the generality of the foregoing and subject to the terms of this
Agreement, the Lender may:

(a) proceed against the Borrower with or without proceeding against any other
Person who may be liable (by endorsement, guaranty, indemnity or otherwise) for
all or any part of the Obligations;

(b) proceed against the Borrower with or without proceeding under any of the
other Financing Documents or against any Collateral or other collateral and
security for all or any part of the Obligations;

(c) without reducing or impairing the obligation of the Borrower and without
notice, release or compromise with any guarantor or other Person liable for all
or any part of the Obligations under the Financing Documents or otherwise;

(i) without reducing or impairing the obligations of the Borrower and without
notice thereof; fail to perfect the Lien in any or all Collateral or to release
any or all the Collateral or to accept substitute Collateral;

(ii) approve the making of advances under the Revolving Loan under this
Agreement;

(iii) waive any provision of this Agreement or the other Financing Documents;

(iv) exercise or fail to exercise rights of set-off or other rights; or

(d) accept partial payments or extend from time to time the maturity of all or
any part of the Obligations.



      Section 8.4 Severability.

In case one or more provisions, or part thereof, contained in this Agreement or
in the other Financing Documents shall be invalid, illegal or unenforceable in
any respect under any Law, then without need for any further agreement, notice
or action:

(a) the validity, legality and enforceability of the remaining provisions shall
remain effective and binding on the parties thereto and shall not be affected or
impaired thereby;

(b) the obligation to be fulfilled shall be reduced to the limit of such
validity;

(c) if such provision or part thereof pertains to repayment of the Obligations,
then, at the sole and absolute discretion of the Lender, all of the Obligations
of the Borrower to the Lender shall become immediately due and payable; and

(d) if the affected provision or part thereof does not pertain to repayment of
the Obligations, but operates or would prospectively operate to invalidate this
Agreement in whole or in part, then such provision or part thereof only shall be
void, and the remainder of this Agreement shall remain operative and in full
force and effect.



      Section 8.5 Assignments by Lender.

The Lender may, without notice to or consent of the Borrower, assign to any
Person (each an “Assignee” and collectively, the “Assignees”) all or a portion
of the Lender’s Commitments. The Lender and its Assignee shall notify the
Borrower in writing of the date on which the assignment is to be effective (the
“Adjustment Date”). On or before the Adjustment Date, the Lender, the Borrower
and the Assignee shall execute and deliver a written assignment agreement in a
form acceptable to the Lender, which shall constitute an amendment to this
Agreement to the extent necessary to reflect such assignment. Upon the request
of the Lender following an assignment made in accordance with this Section 8.5,
the Borrower shall issue new Notes to the Lender and its Assignee reflecting
such assignment, in exchange for the existing Notes held by the Lender.

In addition, notwithstanding the foregoing, the Lender may at any time pledge
all or any portion of the Lender’s rights under this Agreement, any of the
Commitments or any of the Obligations to a Federal Reserve Bank.



      Section 8.6 Participations by Lender.

The Lender may at any time sell to one or more financial institutions
participating interests in any of the Lender’s Obligations or Commitments;
provided, however, that (a) no such participation shall relieve the Lender from
its obligations under this Agreement or under any of the other Financing
Documents to which it is a party, (b) the Lender shall remain solely responsible
for the performance of its obligations under this Agreement and under all of the
other Financing Documents to which it is a party, and (c) the Borrower shall
continue to deal solely and directly with the Lender in connection with the
Lender’s rights and obligations under this Agreement and the other Financing
Documents.



      Section 8.7 Disclosure of Information by Lender.

In connection with any sale, transfer, assignment or participation by the Lender
in accordance with Section 8.5 (Assignments by Lender) or Section 8.6
(Participations by Lender), the Lender shall have the right to disclose to any
actual or potential purchaser, assignee, transferee or participant all financial
records, information, reports, financial statements and documents obtained in
connection with this Agreement and/or any of the other Financing Documents or
otherwise.



      Section 8.8 Successors and Assigns.

This Agreement and all other Financing Documents shall be binding upon and inure
to the benefit of the Borrower and the Lender and their respective successors
and assigns, except that the Borrower shall not have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Lender.



      Section 8.9 Continuing Agreements.

All covenants, agreements, representations and warranties made by the Borrower
in this Agreement, in any of the other Financing Documents, and in any
certificate delivered pursuant hereto or thereto shall survive the making by the
Lender of the Loans, the issuance of Letters of Credit and the execution and
delivery of the Notes, shall be binding upon the Borrower regardless of how long
before or after the date hereof any of the Obligations were or are incurred, and
shall continue in full force and effect so long as any of the Obligations are
outstanding and unpaid. From time to time upon the Lender’s request, and as a
condition of the release of any one or more of the Security Documents, the
Borrower and other Persons obligated with respect to the Obligations shall
provide the Lender with such acknowledgments and agreements as the Lender may
require to the effect that there exists no defenses, rights of setoff or
recoupment, claims, counterclaims, actions or causes of action of any kind or
nature whatsoever against the Lender and/or any of its agents and others, or to
the extent there are, the same are waived and released.



      Section 8.10 Enforcement Costs.

The Borrower agrees to pay to the Lender on demand all Enforcement Costs,
together with interest thereon from the date incurred or advanced until paid in
full at a per annum rate of interest equal at all times to the Post-Default
Rate. Enforcement Costs shall be immediately due and payable at the time
advanced or incurred, whichever is earlier. Without implying any limitation on
the foregoing, the Borrower agrees, as part of the Enforcement Costs, to pay
upon demand any and all stamp and other Taxes and fees payable or determined to
be payable in connection with the execution and delivery of this Agreement and
the other Financing Documents and to save the Lender harmless from and against
any and all liabilities with respect to or resulting from any delay in paying or
omission to pay any Taxes or fees referred to in this Section. The provisions of
this Section shall survive the execution and delivery of this Agreement, the
repayment of the other Obligations and shall survive the termination of this
Agreement.

              Section 8.11   Applicable Law; Jurisdiction.             8.11.1  
 
Applicable Law.
           
 

The Borrower acknowledges and agrees that the Financing Documents, including,
this Agreement, shall be governed by the Laws of the State, as if each of the
Financing Documents and this Agreement had each been executed, delivered,
administered and performed solely within the State even though for the
convenience and at the request of the Borrower, one or more of the Financing
Documents may be executed elsewhere. The Lender acknowledges, however, that
remedies under certain of the Financing Documents that relate to property
outside the State may be subject to the laws of the state in which the property
is located.



  8.11.2   Submission to Jurisdiction.

The Borrower irrevocably submits to the jurisdiction of any state or federal
court sitting in the State over any suit, action or proceeding arising out of or
relating to this Agreement or any of the other Financing Documents. The Borrower
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding brought in any such court and any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum. Final judgment in any such suit, action or proceeding brought in any such
court shall be conclusive and binding upon the Borrower and may be enforced in
any court in which the Borrower is subject to jurisdiction, by a suit upon such
judgment, provided that service of process is effected upon the Borrower in one
of the manners specified in this Section or as otherwise permitted by applicable
Laws.



  8.11.3   Appointment of Agent for Service of Process.

The Borrower hereby irrevocably designates and appoints CT Corporation Systems,
Inc., 4701 Cox Road, Suite 301, Glen Allen, Virginia 23060, as the Borrower’s
authorized agent to receive on the Borrower’s behalf service of any and all
process that may be served in any suit, action or proceeding of the nature
referred to in this Section in any state or federal court sitting in the State.
If such agent shall cease so to act, the Borrower shall irrevocably designate
and appoint without delay another such agent in the State satisfactory to the
Lender and shall promptly deliver to the Lender evidence in writing of such
other agent’s acceptance of such appointment and its agreement that such
appointment shall be irrevocable.



  8.11.4   Service of Process.

The Borrower hereby consents to process being served in any suit, action or
proceeding of the nature referred to in this Section by (a) the mailing of a
copy thereof by registered or certified mail, postage prepaid, return receipt
requested, to the Borrower at the Borrower’s address designated in or pursuant
to Section 8.1 (Notices), and (b) serving a copy thereof upon the agent, if any,
designated and appointed by the Borrower as the Borrower’s agent for service of
process by or pursuant to this Section. The Borrower irrevocably agrees that
such service (y) shall be deemed in every respect effective service of process
upon the Borrower in any such suit, action or proceeding, and (z) shall, to the
fullest extent permitted by law, be taken and held to be valid personal service
upon the Borrower. Nothing in this Section shall affect the right of the Lender
to serve process in any manner otherwise permitted by law or limit the right of
the Lender otherwise to bring proceedings against the Borrower in the courts of
any jurisdiction or jurisdictions.



      Section 8.12 Duplicate Originals and Counterparts.

This Agreement may be executed in any number of duplicate originals or
counterparts, each of such duplicate originals or counterparts shall be deemed
to be an original and all taken together shall constitute but one and the same
instrument.



      Section 8.13 Headings.

The headings in this Agreement are included herein for convenience only, shall
not constitute a part of this Agreement for any other purpose, and shall not be
deemed to affect the meaning or construction of any of the provisions hereof.



      Section 8.14 No Agency.

Nothing herein contained shall be construed to constitute the Borrower as the
agent of the Lender for any purpose whatsoever or to permit the Borrower to
pledge any of the credit of the Lender. The Lender shall not be responsible or
liable for any shortage, discrepancy, damage, loss or destruction of any part of
the Collateral wherever the same may be located and regardless of the cause
thereof. The Lender shall not, by anything herein or in any of the Financing
Documents or otherwise, assume any of the Borrower’s obligations under any
contract or agreement assigned to the Lender, and the Lender shall not be
responsible in any way for the performance by the Borrower of any of the terms
and conditions thereof.



      Section 8.15 Date of Payment.

Should the principal of or interest on the Notes become due and payable on other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and in the case of principal, interest shall be payable
thereon at the rate per annum specified in the Notes during such extension.



      Section 8.16 Entire Agreement.

This Agreement and the Exhibits and Financing Documents referenced herein are
intended by the Lender and the Borrower to be a complete, exclusive and final
expression of the agreements contained herein. Neither the Lender nor the
Borrower shall hereafter have any rights under any prior agreements pertaining
to the matters addressed by this Agreement but shall look solely to this
Agreement for definition and determination of all of their respective rights,
liabilities and responsibilities under this Agreement.



      Section 8.17 Waiver of Trial by Jury.

THE BORROWER AND THE LENDER HEREBY JOINTLY AND SEVERALLY WAIVE TRIAL BY JURY IN
ANY ACTION OR PROCEEDING TO WHICH THE BORROWER AND THE LENDER MAY BE PARTIES,
ARISING OUT OF OR IN ANY WAY PERTAINING TO (A) THIS AGREEMENT, (B) ANY OF THE
FINANCING DOCUMENTS, OR (C) THE COLLATERAL. THIS WAIVER CONSTITUTES A WAIVER OF
TRIAL BY JURY OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR PROCEEDINGS,
INCLUDING CLAIMS AGAINST PARTIES WHO ARE NOT PARTIES TO THIS AGREEMENT.

This waiver is knowingly, willingly and voluntarily made by the Borrower and the
Lender, and the Borrower and the Lender hereby represent that no representations
of fact or opinion have been made by any individual to induce this waiver of
trial by jury or to in any way modify or nullify its effect. The Borrower and
the Lender further represent that they have been represented in the signing of
this Agreement and in the making of this waiver by independent legal counsel,
selected of their own free will, and that they have had the opportunity to
discuss this waiver with counsel.



      Section 8.18 Liability of the Lender.

The Borrower hereby agrees that the Lender shall not be chargeable for any
negligence, mistake, act or omission of any accountant, examiner, agency or
attorney employed by the Lender in making examinations, investigations or
collections, or otherwise in perfecting, maintaining, protecting or realizing
upon any lien or security interest or any other interest in the Collateral or
other security for the Obligations, except for gross negligence or willful
misconduct.

By inspecting the Collateral or any other properties of the Borrower or by
accepting or approving anything required to be observed, performed or fulfilled
by the Borrower or to be given to the Lender pursuant to this Agreement or any
of the other Financing Documents, the Lender shall not be deemed to have
warranted or represented the condition, sufficiency, legality, effectiveness or
legal effect of the same, and such acceptance or approval shall not constitute
any warranty or representation with respect thereto by the Lender.

[Signature Page Follows.]

IN WITNESS WHEREOF, each of the parties hereto have executed and delivered this
Agreement under their respective seals as of the day and year first written
above.

      WITNESS OR ATTEST:  
ARGON ST, INC. formerly known as SensyTech, Inc.
       
By:       (Seal)
Name:
   
Title:
WITNESS OR ATTEST:  
COHERENT SYSTEMS INTERNATIONAL, LLC
       
By:       (Seal)
Name:
   
Title:
WITNESS:  
BANK OF AMERICA, N. A.
       
By:       (Seal)

Jessica Tencza
Senior Vice President

EXHIBIT B

FINANCING AGREEMENT COMPLIANCE CERTIFICATE

THIS CERTIFICATE is made as of       , 201      , by ARGON ST, INC, a
corporation organized under the laws of the State of Delaware (the “Borrower”),
to BANK OF AMERICA, N. A., a national banking association (the “Lender”),
pursuant to Section 6.1.1(      ) of the Third Amended and Restated Financing
and Security Agreement dated as of January   , 2010, (as amended, modified,
restated, substituted, extended and renewed at any time and from time to time,
the “Financing Agreement”) by and between the Borrower and the Lender.

I,       , hereby certify that I am the        of the Borrower and am a
Responsible Officer (as that term is defined in the Financing Agreement)
authorized to certify to the Lender on behalf the Borrower as follows:

(a) This Certificate is given to induce the Lender to make advances to the
Borrower under the Financing Agreement.

(b) This Certificate accompanies the        financial statements for the period
ended      , 20       (the “Current Financials”) which the Borrower is
furnishing to the Lender pursuant to Section (      ) of the Financing
Agreement. The Current Financials have been prepared in accordance with GAAP (as
that term is defined in the Financing Agreement).

(c) As required by Section (      ) of the Financing Agreement, I have set forth
on Schedule 1 a detailed computation of each financial covenant in Financing
Agreement and a cash flow projection report.

(d) No change has occurred to the information contained in the Collateral
Disclosure List except as set forth on Schedule 2 to this Certificate. By way of
example and not limitation, the Collateral Disclosure List, together with
Schedule 2, contains a listing of all of the Borrower’s Patents, Trademarks,
Copyrights (as those terms are defined in the Financing Agreement), all
locations (owned, leased, warehouses or otherwise) where any Collateral (as that
term is defined in the Financing Agreement) is located, all Subsidiaries (as
that term is defined in the Financing Agreement).

(e) As of the date hereof, there exists no Default or Event of Default, as
defined in the (Default and Rights and Remedies) of the Financing Agreement, nor
any event which, upon notice or the lapse of time, or both, would constitute
such an Event of Default.

(f) On the date hereof, the representations and warranties contained in
Article 4 of the Financing Agreement are true with the same effect as though
such representations and warranties had been made on the date hereof.

1

WITNESS my signature this        day of       , 201      .

ARGON ST, INC.

By:       

Name:
Title

2

SCHEDULE 1

WORKSHEET

 
Funded Debt to EBITDA Argon ST,
Inc.
 

Section 6.1.15 of Financing and Security Agreement — The Borrower will maintain,
tested as of the last day of each of the Borrower’s fiscal quarters for the
preceding four (4) fiscal quarters, a Funded Indebtedness to EBITDA Ratio of not
more than 1.50 to 1.00.

Section 1.1 of Financing and Security Agreement — “Funded Debt,” means all
outstanding liabilities for borrowed money and other interest-bearing
liabilities, including current and long-term debt, issued letters of credit,
Capitalized Leases and Subordinated Indebtedness.

Section 1.1 of Financing and Security Agreement — “EBITDA” means as to the
Borrower for any period of determination thereof, the sum of (a) the net profit
(or loss) determined in accordance with GAAP, plus (b) interest and taxes for
such period, plus (c) depreciation and amortization of assets for such period.

Amounts in Thousands

Funded Debt

      (i)  
Debt for Borrowed money
   
 
(ii)  
Debt evidenced by funds or notes and other similar instruments
   
 
(iii)  
Letters of Credit
   
 
(iv)  
Debt consisting of Capital Lease obligations
   
 
[v]  
Subordinated Indebtedness
   
 
Funded Debt numerator =  

                         
 
  (a)
PY Period
/ /   (b)
FYE
/ /   (c)
Current period
/ /   [(b)-(a)]+(c)
Totals

   
 
                Denominator                                   (a)  
Net Income after tax
 
 
 
 
   
 
 
 
 
 
(c)  
+ Depreciation Expense
 
 
 
 
   
 
 
 
 
 
(c)  
+ Amortization Expense
 
 
 
 
   
 
 
 
 
 
(d)  
+ Interest Expense
 
 
 
 
   
 
 
 
 
 
(e)  
+ Income Taxes
 
 
 
 
   
 
 
 
 
 
EBITDA denominator =       Funded Debt to EBITDA
        Requirement (see above):
        Pass/Fail:
   

EXHIBIT G

REQUIREMENTS FOR AUTHORIZED ACQUISITIONS

Acquisition Criteria:

Acquisition financing shall be available under the Revolving Credit Facility,
provided that each transaction meets the conditions outlined below:



  1.   Purchase price does not exceed $10,000,000.00.



  2.   Aggregate purchase price of all acquisitions in each fiscal year does not
exceed $20,000,000.00.



  3.   The Borrower shall be the surviving entity.



  4.   The acquisition shall not cause the Borrower to violate any covenants set
forth in this Agreement. Pro-forma compliance certificate must attest to pre-
and post-acquisition compliance with all such covenants. The pro-forma may take
into consideration the EBITDA of the target company for the trailing
twelve-month period.



  5.   Acquisition candidate must have at least two consecutive fiscal years of
bottom line profitability.



  6.   Acquisition must be in a similar or related line of business of the
Borrower, and may not be “hostile” in nature.



  7.   Any other debt issued in conjunction with the acquisition shall be
subordinated to the debt to the Lender, in a form deemed acceptable by the
Lender and in accordance with a subordination agreement in form and content
satisfactory to the Lender.



  8.   Acquired subsidiaries will be added as co-borrowers to the Credit
Facilities.



  9.   Acquisition candidate is domiciled in the United States.



  10.   Prior to entering into the acquisition, the Borrower shall provide to
the Lender a pro-forma Compliance Certificate indicating that no Default exists
or will occur as a result of the acquisition. This is to be accompanied by
pro-forma financial statements, which demonstrate such compliance. The pro-forma
may take into consideration the EBITDA of the targeted acquisition, for the
trailing twelve-month period.



  11.   Copies of all legal and financial documentation, which, in the Lender’s
reasonable judgment is required to evaluate the proposed acquisition, shall be
submitted to the Lender prior to the occurrence of such an acquisition.



  12.   The Borrower shall agree to a field exam of the acquired company
performed by an authorized representative of the Lender, satisfactory to the
Lender in its sole discretion.

3